C 1218- -09170 `
STEFAN tUl\/llEREa§/(.EUN|TE|CJVSTATES E)JFSAR BEl<;l|\(§|A DOCUmem 23€A|§|lliel\CliOQJl/§-JC{\J/'%lyOag§R:léli/l?g
39|

 

llERN DISTRICT ()F NEW YORK

 

V.

 

STEFAN L'UMIER_E,

Petitionei'

UNITED STATES OF AMERICA.

Respon dent

 

 

 

 

 

 

2'“' Amended 2255 Petition

 

l\/l()TIO'N T() VACATE, SET ASI`DE, OR C()RRE-CT SENTENCE AND CONVI`CTION P`lJRSllANT
TO 28 U.S.C. @2255 OR TO CONSTRUE AS SUCCESSIVE RULE 29 TO DISMISS IND[CTMENT
AND C()NV[CT'I()N DUE TO AN INSUFFICIENCY OF EVIDENCE OR ACTUAL INN()CENCE
CLAll\/l, lN LlGHT OF A'LL OF THE EXCULPATORY EVID.ENCE S`U`BlVll`TTED HER`ElN ()R AS A
SUCCESSIVE RULE 33 MOTlON AND REQUESTS AN EVIDENTIARY HEARING TO
SUPPLEMENT EVlDENCE

‘Petitioner respectfully requests permission from the Couit to supplement this with additional material due to limitation of
time to include and hereby respectfully requests time to respond to Government Response prior to rendering an Opinioii2

§

 

‘ l"etititi)ner l,.umiere submits 2"" amended 2255 to comply With court order but pi'esei§’es his tight to appeal the t`i:')lh':)§§'ing decisions h§' the court

0

(`Toiirt`s denial el Petitioner’s request to hare court eon'ipel the l"’roseeutor to provide him with a ne\i’ copy ot" lj)iseo§`er§" in text ‘~earehahle
l`oinint gi\ en that nian§_ ol` the l`ile~' §§‘tre i'nis.~‘iiif.;, never completely and thoroughly eheeked l'>§" zin§»' t)l` his counsels §\/l hich he uni o§ tied th;it
ninn§ \§1.3 113 unit zidal)le duev to torriipti d dii\ts and l`)\’l`).s §§ hit h e oiilil lnot he read 'l:"hi l`a.et that there \§'< re o\'ei 15 million tile in
ilisio§ei§ much ot §§liie h i§;.is in 21 non te ,\:t scare liu l-;)lt t<)11n:1t making it xi constitutional intiin.§ze merit on 1'2.;hit process nnd imi'.'))o.<sil )-:l< toi
ari§ detendzint 1"11) piope il§ prepare lot trial ulrich §§ould end did lead to a trial l)§ tim bush

C ouit denied l“etitionm s right to 21 mine ie:isonahle extension el time to tile 21 second amended 2255 petition when Petitionei nas tirncl§ in
his lilinv t)l hi.~'. 2255 l’eti lion zindli led 21 .~';uh>zcduent l amended l etition within dzi§ s o| tilii te his original timely 2255 sinip|§ to ieloinizit
iiiiil siinplit§-'t t;h< iendin<'gt or the touit §\'ihit h §§ 21\ also submitted ahead el \l l)l \ deadline xi hile the <..oint and the3 l-"ioset:ri.rtor' aide 1'211\.‘;11'1;:
thtit l etitioiieil iii the et itiiet§ ol his iin§.)iist;iniiient §§ 21\ t)l )ot l\ed horn 231113esn to h ns electronic diset;i\"ei'§" ii'iziterizil under tht3 l`%(`)l)"s response
that thi.3 113 \\'i re too 1112111§3 l`ileis to te§’ie\§' dt?.ii§'iiig23 netv to initiate l<)r the entiiet§ ol` his iiiii)i‘ii~;<)iiiiieiit. 'l`his due pr'i')eess infringement goes
§\tll tit §ond 2111§ pieee.';dt nt ol`< lenial ol` lextensions to l`ile lite 2255 and1111t211ne11de<12255 'l`liis3 voezi he§<)nd the hurde n ot' litiniz
imprisoned hut tonstitutes l’io$et utor hhiel tina ot acte;<s to courts l` his alone should restart the eloel§ lind giant l’etitionei another lull
§eai to resubmit his 2255

( ourt ordered petitioner to amend his 2255 l etition and tiiin his petition down l`i`onr over 3-l(ltl pages to under 50 pages douhlt3 spziried \\‘liile
it 113`[1'-31 l,eilall ot his 2il)o§ 13 ieduest;~ a \iitiizill§ impossible t)sl; in such ii s hr')it tiineline

l etitionei continues to iedue~t more tittle §§ ith the iiho\ imminent d requests to complete 11 ienz~;onzil)|e 22 15 l e tition to nine nd tl113one" he
has ailiezid§ submitted and additioniill_\ seeks time to submit and seek nflidi n its ziiid expert te »tinii)n§ and ie§ie§\ the dise';:oi< i_\ to upptiit
his ease and pro\ e his innocence fili\ en the e\ idt11e1.32~'ul)initted in his 2255 l)etition there is moie than enough e§ idence to sho§\ that
ll’etitii;')nei‘ did not h;’i§'e 21 t`nii‘ trial due to conflict ot eoi,in:,~el. int;lle.eti iieness i)l'tiinl counsel end 11 ppellzite counsel

l etitionei itt§u tiests that he l)t 11i§ei 1111t)1;3)o1 1121 po§\ er to 1312)11"ipel experts linth & Younti 211 id \`l\t" to provide zil`l"idzi\'its to statet tlizit tht_§
iippio§td zind i<rieed with the izilitzitions and tht3 111211 l\et 211 1'pio;ieh usedl i>'_§ \ l\( and \ isiiiin \ nluzition ( `oniriiittet and that the§ new in
ei;)niplizinee \§ithti_\ \l 21111.1\8(.2 820 \dditir)nal stihpotn<i 1e<\1113stsl<)1 men`il)ei s of \1siiim \ aluzitiont ‘2:ommittte l .§ctuti\e and l\isk
(2"011'11'nit'tt'3,e, and i'nei'nbei's ol" \/'isitn'n Ci`edit lii'und to prove the material perjury ot §\»'itn<;isses at t,iitil, the unloiinded elainis ot the l)i<;)$et'utoi'
and the actual innocence ol' l:)etitio.nei‘.

 

 

Petitioner Stefan Lumiere v. United States of America Case No. lS-C\/-917O (J

l.

Il.

IlI.

IV.

Case1:18-cv-09170-.]SR-BCI\/| Document 23 Filed 01/31/19 PaBZS%e/ o)f 58

g_;ss TABL;E oiF CONTENTS

TABLE <)F CoNTENTS ii - iii
TABLE 0F AUTHORITIES iii~iv
T:lMEL,lNE ounle iv-vi
DISCUSSION 1 1-3
IQ;Y P01NTS SUMMARY 3_4

PREPONDERANCE O.F EVIDENCE PROVES THAT PETITIONER1LUMI1ERE WAS SET
UP AS THE FALL GUY, FRAMED BY VlSIUM EXECUTIVES, SCAPEGOATED BY
PR()SECUTOR AND CONVICTED I)UE TO CONFLICT ()F DEFENSE COUNSEL (4-18)

DEFENSE COUNSEL WAS lNEFFECTIVE AND CONFL.|CTED AS HE FA,ILED T() ACT
AS PETITIONER'S ADVOCATE WHEN HE DID NOT ESTABLISH THE “GOOD FAITH.”
AND IN'I`EGRITY BEHIND ALL ()F PETITIONER’S AND COOPERATING WITNESS
PLAFORD’S ANALYSIS AND A.LL OF THE DOCUMENTED vl1N11D1EP]EIfI\11DENT RESEARCH
ON THE NAMES ALLEGED TO BE MIS»VALUED ()R CALL THE 1M1ULTITUDE ()F
W1l1T1NESSES THAT C()ULD HAVE TEST]11FIE1D 1l.N PET[TI()NER’S DEFENSE~. (119-24)

DEFENSE COUNSEL CRE|ZMAN FA1lLED TO ARGUE FOR11EXPERT WITNESS
DISCUSSION AND VALUATION ()F ALLEGED SECURITIES IV[lS VALUATIONS
FOLLOWEI) BY FAILURE TO CALL KEY EXPERT WITNESS TO TESTIFY (24- 29)

l111\1El*`Fli`JC"IT[VENESS OF COUNSEL le FA]L,[NG TO OBJECT TO AND STOP T.HE
RELENTLESS PR()SEC UT()RlA1L M_l.SCONDUCT, M1ATE.RIAL MISSTATEMENTS, AND
PERJURED TESTIMONY OF PROSECUTOR WITNESSES FALSELY CONFLATING
PETITIONER’S TITLE AND FALSELY STATING THAT PETITIONER WAS A
PARTlClPANT lN A SCHEME TO DEFRAUD AND KN EW VALUATl()NS WERE
lNC()RRECT (29- 49)

`¢

lNEFFECTlVE ASSISTANCE OF C()UNSELS DURING ALL STAGES (50)

 

CaS€ lilS-CV-09170-.]SR-B 1
Petitioner Stefan Lumiere v. United States of(/§\M\er%gcumem 2§ase1:1qu 98-/§\7[;5?701:??5§1!{(7§1\4)11 58

TABLE OF AUTHORITIES
Hil1 v. United Sta.tes, 368 U.S. 424, 426-27 (19621)

United States v. Bokun, 73 F.3d 8,12 (2d Cir. 1995)

Hill v. L<)ckhal“c, 474 U.S. 52,58 (1985)

Missouri v. Frye, 132 S. Ct. 1399, 1405 (2012)

Glover v. United States, 531 U.S. 198, 202-04 (2001)
Mempa v. Rhay, 389 U.S. 1128, 134 (1967)

Stricida,nd v_ Washington, 4661U1S1 668, 688 (1984)

Bennett v, United States, 663 F. 3d 711 84 (2d Cir. 2011)
Pham v. United Stat€S, 317 F13d 1178, 1185 (Zd Cir. 2003)
Machibroda v. United States, 368 U.S. 487, 495

United States v. Aiel10, 814 F,2d 109, 113-114 (2d Cir_ 1987)
Armienti v. United States, 234 F, 3d 820, 823 (2d1 Cir. 20001)
United States v. Tarricone, 996 _F.2d 1414, 1418 (_2d Cir1 1993)
Von MoItke v. Gi_llies, 332 U.S. 708, 721 (1948)

Townsend v. Burke, 334 U.S. 736,68 S1 CT. 1252 (11948)

Hi11 v. Lockhal*t, 474, U.S. 52, 58 (`11985)

Lafler v. Cooper, 132 S. CT. 1376 (2012)

Glasser v. United States, 315 U.S. 60, 70 (11942)1

United States v, Molee, 220 F13d65, 619-70 (2d C_ir. 2000)
United States v. Lussier, 71 F13d 4561 461 (2d Cir. 1995)1
United States v. Schwarz, 283 F13d 82 (2d Cil'. 2002)

United States v_ Piervinanzi, 23 F13d 670, 684 (2d Cir. 1994) ,

W<)Od v. Georgia, 450 U1S1261,271 (1981)

iii

Petitioner Stefzgftal.$ue m:111e:1r1e8 _\/C.VL_JRiBt%gOS-t`;§e§_<§%“nnaeriggcumem zéas§ 1i?od. 98-/§%[;1?701:1?§§1§1\4))1 58

United States v1 Doe, 781 F12d 238, 248 1116 (2d Cir. 1986)(en banc)
Ami@i v1 united states 209 rad i95, i<)s (zd Cir_ 2000) 1
United States v. Bernstein, 533 F.2d 775, 788 (2d Cir. 1976)

United States v. Perez, 325 F,3d 1151 1124 (2d Cir. 2003)1

United States v. Cronic_, 466 U.S. 648, 662 (1984)

Henry v. Scully, 78 F.3d 51, 53 (2d Cir. 1996);

Rodriguez v. Hoke, 928 F.2d 534, 538 (Zd Cir. 1991)1

Pavel v_ Hollins, 261 F.3d 2101 222 (2d Cir. 2001),

TIMELINE & PROCEDURAL HISTORY:

~Oct 2007- Petitioner resigns from Brencourt and joins Balanced Fund as Pl\/I ofa Distressed/Special Situations

~End of 2008~ Visium’s redemptions cause Jakie Gottlieb (“111 Gottlieb”) tells Petitioner to liquidate most of

positions in Balanced Fund while maintaining his highest conviction ideas

~i\/Iay 2009~ Visium Credit Fund La'unched~ Witness Plaford ~Por1tfolio Manager and J. Gottlieb as CIO.

Petitioner asked to join this fund to help out as an Analyst.
~May 2009- Visium launches Global Fund which now contain Petitioner’s positions from Balanced

~June 2010» Visium President Jason Huemer and Gottlieb asked Petitioner Lumiere to manage 2 book_s:

“Merger Arbitrage" and "Distressed” but offers to help Plaford part-time in Visium Credit
~End of 201 0- Petitioner notified by his sister Aiexandra Gottlieb that Gottlieb had been slandering him

~Mid-201 1l ~ Plaford tells Petitioner that J 1 Gottlieb instructed him to request additional quotes as backup for

internal purposes only. Petitioner questions why his role and told; “J ake says this is your job.”

~ Mid-201 1- Visium as member of steering committee ofinvestments receives private information»Plaford

states that Visium’s mandate requires him to value credit investment positions based on all private information

~January S‘h, 2013 - Petitioner meets with sister and her attorney to discuss how to void employment contract

Advised that Gottlieb is trying ruin Lum_iere he is advised to document all processes and functions (A137)

~lan to April 2013- Lumiere is out of office at home recuperating» from 3 planned consecutive surgeries prior to

his planned resignation from Visium to start his own fund.

~ March 20`13- ATI CEO calls Petitioner w/ reduced projections in ATI- Plaford’s response raises red

iv

CaS€ lilS-CV-09170-.]SR-B 1
Petitiorier Stefan Lumiere v. Uni`ted States of(/;M'ier%gcumem 2§3$§11?<§1. 98`!§%{§?701:1?5%9/§1\/?)1 58

~March 2013- Plaford states that he discussed ATI projections w/Steve Ku, Visium CFO

~April 15th, 2013- Lumiere consults with Employment Attorney to seek advice on leaving Visium

~A_pril 16th, 2013-Lumiere called Gottlieb to announce desire to leave Visium and quash non-compete
`Apn`l 29tli, 2013- Lumiere locked out of Visium-Deemed as resignation due to dissatisfaction (A'l 14~1 16)
~l\/[ay 5th, 2013- Lumiere attends Stroock Event and discusses C-Med with other member of Directing Class

m1\/1ay 8, 2013~ Petitioner Luniiere warns Immunized Witriess Thorell about concern that Witness Plaford may
be misvaluing some positions and advises Thorell to resign as We111 (Tr. Lumiere-Thorell l\/I_ay 2013 to be

submitted)

~1\/lay 141 2013- Conv w/ Stroock Attorney to inquire about others values for ATI and C-l_\/IED- Does not know

answer but refers Petitioner to speak to Park & Jensen

~1\/Iay 17, 2013~ 1\/1eeting w/ Park & Jensen (“P&J”) to discuss va1uation concerns at Visiurn (meeting Notes)
~l\/Iay 25th, 2013- Petitioner asked P&J to continue evaluating Visium valuation concern (Email)

~July 10th, 2013- Petitioner contacted employment lawyer based on evidence of disparagement (See email)
-July 3 vl st_, 2013~ Thorell discusses new information from Visium about Gottlieb and Ku, (recording Bar)
~August lst, 2013- Petitioner contacted P&J w/ new information and tells him to contact SEC

~December 19th, 2013- Petitioner asks P&J about whistleblowing to SEC (email)

~Jan 6, 2014- Contacted P&J again to discuss the Visiurn matter agaiii(email)

~Feb 26, 2014~ FBI E)<ecuted Search Wari‘ant

~Feb 26_, 2014- Meeting with P&J based on AUSA believe Petitiqner is a “Subject” seek proffer

~Feb 27, 2014- FBI agent communicated w/ Attorney Park Jeiisen to coordinate return of cell, (Eniail)

»-“F»eb 27th, 2014- Knuts states that Petitioner done nothing wrong when calls to discuss proffer

~l\/iarch l l, 2014»1FB1 Requested Imaging of 3 computers and thumb drives seized in search so which would be

first available to review M1arch 18th to 1\/1arch 25th, 20114 timeframe.

~l\/larch 12, 2014- Attorney Udell Proffer with Prosecutor 1

~l\/Iarch 12, 2014- Attorney Udell notifies Prosecutor of privileged documents (see Proffer)
~l,\/I,arch 17, 2014- Petitioner at Proffer volunteers that FBI agent left behind 2 hard drives

~1\/Iarch 20, 2014 - Attorney Udell Proffer with Prosecutor

1

Petitioner Stefgna§§rgiielr§_$yf}?'i?t]eziOS-t]a§§_EfCA“r/i'ieiFi)c%CUmem 2§351<:11|\?<()1.918{:(31:1\7/-:19117013(1111?1¥€/1§|\§1)1 58
~April 3“*, 2014- Attomey Udell sent Prosecutor list of privileged attorney’s names (see email)
~April '15, 2014 4 FB.I drops off equipment and Petitioner w/out Udell signs “Consent” ()

~May 18"‘, 2014 ~ Petitioner hired Abramson & 1\/11orak and discuss proffer

~October 15th, 2014- Abramson & 1\/11orak cancel scheduled proffer

~February 241 2016 - Abramson & Morak call with Prosecutor asking Lumiere to cooperate
w1\./1arch 26, 2016 »- Petitioner hires Eric Creizman

~June 15, 20'116- Petitioner arrested under Complai,nt with continued request to assist Prosecutors

~~Ji.ily 14, 2016 - Petitioner indicted and arraigned “Not Guilty Plea"`

~September 8th, 2016- De_fense Counsel Creizman meets with Prosecutor who requests Petitioner’s cooperation

and offer a reduced charge like Misprision of Felony to help them to build case against G'ottlieb and Ku.

~January l l, 2017 to January 19, 2017 ~ After 6-day trial, Petitioner Lumiere is found guilty on 3 counts

Petitioner filed Rule 33 motion for retrial with request for 190-day extension Both are denied

vi

C 1: - - - - 1 '
Petitioner Stefa na|_SLiemie:i§ \/C.VUgii;édOSt`;§e§ <)Bf(l;\“r¢ieri%gcumem Zéas§ 1h?c31. 981§\]/[%?701:1?5%€/[;1\4)11 58

DISCUSSI()N
Title 28 U1S.C. 2255 allows a prisoner in custody under a sentence of a federal court to move the sentencing

court to vacate, set aside, or correct a sentence To obtain relief pursuant to 28 U,S.C 2255, a federal prisoner
must establish: (l) the sentence imposed in violation of the Consti`tution or laws of the United States; (21) the
couit was without any jurisdiction to impose such sentence; (3) the sentence was in excess of the maximum
authorized by law; or (4_) the sentence is otherwise subject to collateral attack See, Hill v. United States, 368
U.S. 4241 426-27 (11962). Thus, collateral relief under Section 2255 is only available for "a Constitutional error,
a lack of jurisdiction in the sentencing court, or an error oflaw orifact that constitutes a 'fun.damental defect
which inherently results in a complete miscarriage ofjustice'," United States v. Bokun, 73 F13d 8,12 (2d Cir_
1995) (quoting Hill v. United States,368 U.S at 428)1 A defendant in a criminal proceeding has a right under
the Sixth Amendment to effective assistance from his attorney at all critical stages in the proceedings which
include work on case, investigation the case, bringing on specialists in the area where expertise is needed,
investigate and find witnesses, experts, review all discovery and present any exculpatory evidence or entering
into a plea of guilty, See Hill v. Lockhart, 474 U.S. 52,58 (1985) and l\/Iissouri v1 Frye, 1132 S. Ct. 1399, 1405
(2012), and sentencing see Glover v. United States, 531 U.S. 198, 202-04 (2001) and l\/Iempa v. Rhay, 389 U.S,
128, 134 (1967)1 The precedents of these holdings is contained in the seminal case in this area, Strickland v1
Washington, 466 U.S. 668, 688 (11984), wherein it is stated that a Trial attorney has an overarching duty to
advocate the defendant's cause." In order to succeed on a claim ofineffective assistance of counsel, a claimant
must meet the two-pronged test that was established in Strickland:(l) he "must show that counsel's performance
was defi cient" id. at 687, so deficient that, "in light of all the circdmstances, the identified acts or omissions
were outside the wide range of professionally competent assistance", id. at 69 or 690 Check; and (2) he must
show "that the deficient performance prejudiced the defense", id at 687_, in the sense that "there is a reasonable
probability that, but for counsel's unprofessional errors, the result of the proceeding would have been different",
id. at 694 This "test" was clarified in Bennett v. United States, 663 1131 3d 71, 84 (2d Cir. 2011), ""[B]oth the
performance and prejudice components of the ineffectiveness inquiry are mixed questions of law and fact,'.._and

we review a district couit's conclusions on those issues de novo". ld. at 85 (quoting Strickland, 466 U.S. at 698).

Petitione r Stefac;ri(fjl_Suernji€1e:11re8 v§VUg?c%d%tg§e§-<?f%iwae rigch mem 23135§1|3?€§1. 98~/§\]//9?701:()%98311\411 58

"The IAC claim must be rejected if the defendant fails to meet either the performance prong or the prejudice
prong." Bennett, 663 F.3d at 85', see, Strickland, 466 U.S. at 6971 In ruling on a motion under Section 2255, the
district court is required to hold a hearing "[u]nless the motion, files, records of the case conclusively show that
the petitioner is entitled to no relief". See, Pham v. United States,11317 F13d 178, 1185 (2d Cir_ 2003) (2255 does
not permit summary dismissals of motions that present facially valid claims). The prevailing standard is that to
warrant a hearing the motion must set forth specific facts supported by competent evidence, raising detailed
and controverted issues of fact that, if proved at a hearing, would entitle him to relief See l\/lachibroda v.

United States, 368 U.S. 487, 495; United States v1 Aiello, 814 F.211d 109, 113~114 (2d Cir. 1987)1

To warrant a hearing on an ineffective assistance of counsel cl ai m, the defendant need establish only that there
was a "plausible" claim of ineffective assistance of counsel_, not that "he will necessarily succeed on the claim",
Armienti v_ United States, 234 F. 3d 820, 823 (2d Cir. 2000) (quoting United States v. Tarricone, 996 1,F 2d
1414, 1418 ( 2d Cii‘. 1993)1). The general procedure is for the district court to determine whether, viewing the
evidentiary proffers, where credible, and the record, in light most favorable to the petitioner, he may be able to
establish at a hearing a prima facie case for relief If material facts are in dispute, a hearing should usually be
held, and relevant finding of fact made See Armienti, 234 F.3d at 825 (remanding for a hearing where
applicant alleged several specific instances of attorney's deficiencies that were the product of specific conflicts
of interest); Aiello, 814 F.d at 113 (holding that hearing is appropriate when application includes "assertions of
fact that a petitioner is in a position to establish competent evidence"). The United States Supreme Court, in
Von l\/loltke v. Gillies, 332 U.S. 708, 721 (1948), held that "[P]rior to trial_, an accused is entitled to rely upon
counsel to make an independent determination of the facts, circumstances7 pleadings_, and laws involved, and
then offer his informed opinion as to what plea should be entered". The Supreme Court then, in Townsend v1
Burke, 334 U.S. 736,68 S. CT. 1252 (1948), held that due process requires that a convicted person not be
sentenced on "materially untrue" assumptions or "misinformation§'. See Townsend v. Burke, 334 U.S. at 741
(1948) In Hill v. Lockhart, 474, U.S. 52, 58 (1985), the Supreme Court held that the Strickland test applies to

advice given by counsel in the context of guilty plea discussions This determination was reaffirmed in I.,atler

Case 1:18- -091 - - '
Petitioner Stefan Lumiere vC.VUnited%t`gitSe§ cigf(!;\“nqieri<):gcumem 2335@1:1§0(1 981!§\}-/9?701:()?$%97£\411 58

v. Cooper, 132 S, CT. 1376 (2012), where the Supreme Court stated that the Sixth Amendment requires
effective assistance of counsel at all critical stages of a criminal proceeding including the pre-Trial phase See

Latler at 13811
KEY POINTS SUMMARY

11 Defense Counsel’s failure was due to lack of preparation and largely the result of a conflict Defense
Counsel entered into conflicted Common 1nterest( A62) and Jo,int Defense A_greement (A65, A651l, A68) with
Gottlieb and Visium who agreed to pay legal fees and also offer “'assistance”. Defense Counsel’s abysmal
performance at trial proved his ineffectiveness prejudiced Petitioner significantly as he did not prepare any
defense which demonstrated “Good Faith". He send case material to Gottlieb’s attorney against specific

instructions and then denied it (A68)

21 Evidence on and off-record show that Petitioner was setup as fall guy in the simple task assigned by
Plaford, Gottlieb and Ku while at Visium and then continued to be framed by Visium’s founder former brother-
in-law Gottlieb who indicated that he wanted Plaford to “get his back” and that they were in the “same boa.t”
(Plaford 3500 A»3523). J. Gottlieb then obstructed Defense by manipulating Defense Counsel and blocking
witness testimony Soon after Thorell filed complaint and was later dismissed, he threatened to blackmail

Gottlieb on 2 occasions requesting $2 million or he would report Visium to the SEC (Al 36, A137)

31 The valuations which the Prosecutor focused on during trial such as ATI and C-MED were valued by
independent 31"1 parties discussed below which the investments significantly greater than the Prosecutor claims
they should have been, calling into question all of the Prosecutor’s allegations of mis-valuations and why they
or Defense Counsel did not submit into evidence in show of ineffective assistance and Prosecutor 1\/11isconduct.

(Examined in Section 11)

41 Petitioner submitted affidavits from Brown Rudnicl<_ Paitner and Al\/IA Capital CEO who advised Sevan
M`arine and Nebraska Book which Prosecutors alleged l\/lis-Valued. Petitioner had presented these witness with
a long list of witnesses that would prove Good Faith, however, Defense Counsel never bothered calling any

witnesses (Outlined in Section 11111)

Petitioner Stefca;r;af§rr]ii1d11r8e-$1/f)0riit:1'e7clo$_t]ast<1;s_§tCAMnei1':i)cc.)acumem 2%§$1;11§9.(l.:iB/~%i/~JQ%W?@§§/§l?/l?f 58

51 Defense Counsel was unprepared and was ineffective at trial He was reluctant to raise objections to
leading and highly prejudicial testimony and hearsay and did not know court procedure especially as to
impeaching witnesses or when to call for a mistrial when required He lacked any knowledge of financial
matters especially the complexity of the securities in this case His refusal to investigate and understand issues
and the securities in question led to his failure to produce a legitimate defense
1. PREPONDERANCE OF EVIDENCE PROVES THAT PETITIONER LUMIERE WAS SET UP

AS A FALL G'U`Y WITH T`HE A`H) OF A DEFENSE COUNSEL WHO WAS CONFLICTED.
A conflict of interest claim is really a claim in effective assistance of counsel due to counsel's divided
loyalties, Glasserv. United States, 315 U1S1 60, 70 (1942)1 While prejudice is presumed where there is an
actual conflict of interest, such that the "courts have noted the incentive to characterize what would
otherwise be a claim for ineffective assistance as a conflict of interest", United States v1 l.\/l_olee, 220 F13d65,
619-70 (2d Cir. 2000)1 If an actual conflict is discovered at the district court level and "is so egregious that
no rational defendant would knowingly and voluntarily desire the attorney's representation, then the Court
must disqualify the attorney." United States v. Lussier, 71 F13d 456, 461 (2d Cir. 1995)1

ln the instant matter, Petitioner would not learn the full extent‘_of the egregious miscarriage of justice
until after trial. At the forefront of Defense Counsel Creizman's representation of the Petitioner was an
unsolicited plea by Visium’s external counsel that “Visium really wanted to help Lumiere and wanted to
indemnify him"` paying for his legal defense However7 ironically many months before being charged,
Visium refused to provide insurance information or indemnification advancement making it unaffordable
for Petitioner to hire Gibson Dunn and then finally agreed to a SZSK advancement with $501< cap (A63,
A148 p1-9)1 Defense Counsel Creizman made it clear that an Indemnification Agreement (Exhibit dated
lan 29, 2017: A621) would be very lucrative for himself by stating~“this would be really good for me as 11
would make a lot more inoney.” This resulted in a $1112 million cap on Defense but only with Creizman,
LLC as Attorney, (A64) As a result of finally accepting indemnification from Visium, Defense Counsel

took the relationship with Visium to another level by entering into a loint Defense Agreement and a

C 1: - - - - '
Petitioner Stefa failf_imi§i§e (\:/\./UOr?ifLe?dOS`faSt§s §?Mmeigi)g)acumem 2%as1:e11§$13.0138/%1i/[':199175>8§E/§%/1?1 58

Common Interest Agreement with Visium and 11 Gottlieb personally which created a clear prejudicial
conflict of interest which infected every aspect of Defense Counsel’s representation of petitioner (A62,

A65, A65.l, A68)

Petitioner Lumiere voiced his concern in trusting lake Gottlieb (“J.Gottlieb”), because he knew he had been
the one that told assigned the authorized procedures and task of requesting quotes that were allegedly for
internal purposes As a result of Gottlieb and Ku’s involvement in the valuations, it was clear that Gottlieb
would have an ulterior motive to frame Petitioner Additionally since the procedures employed by Visium were
being questioned it became clear to Petitioner that he had been the designated fall guy from the beginning and
was now going to be become a scapegoat paying for Visium’s internal accounting decisions Before agreeing to
indemnification, Petitioner Lumiere commanded Defense Counsel Creizman not to communicate with anyone
representing Visium, for he adamantly believed they would corrupt his Defense Defense Counsel
communicated with them anyway, and informed Petitioner Lumie1re again that they wanted to compensate his
lawyer fees and wanted him to sign an affidavit exonerating Gottlieb of any wrongdoing tied to the allegations
incensed by this, Petitioner Lumiere sought to hire a larger law firm. Petitioner met with Kobre and Kim and
only after they guaranteed they would not be corrupted by Visium_, did he authorize them to speak to Visium"s
external counsel to seek funding his Defense However, Kobre &1 Kiin informed Petitioner that \/isium would
only deal with existing counsel. With no other options, Petitioner Lumiere agreed to indemnification from
Visiuni for he could not afford Kobre and Kim himself (See Indemnification Letter dated November lst 2016;
A63, A64) Petitioner accepted the indemnification only under strict instructions not to share any information or
discovery or files with Visium. And by no means did the Petitioner agree to allow Defense Counsel to enter
into a Joint Defense Agreement and Common Interest Agreement with \/isium and Gottlieb which Petitioner
uncovered after trial. Visium, Petitioner's former employer, and by extension, Gottlieb, paid Defense Counsel

Creizman, creating an egregious conflict ofinterest. (A63, A,65, A661 A65.1).

Among the risks posed by having the same lawyer or law firm represent multiple individuals or entities

are: ( l) the lawyer's advice to one represented party will be colored by how that advice will affect the other

CaS€ 1218-CV-09170- R- `
Petitioner Stefan Lumiere v. United S`t]aStes§ /L\Ameigi)cc)acumem 213(:&\_<1;:¢211§(6.01:18/%~:199175>6§§/8§/1?1 58

party; (2) a defense strategy beneficial to one party might be detrimental to the other party', (`3) the potential
conflict will animate decisions about cross-examination of witnesses; and (4) the confidences of one client will
be revealed to another client See United States v1 Schwarz, 283 F.3d 82 (2d Cir. 2002)1 All of these

circumstances explicitly arose throughout the ti'ial.

"Sometimes lawyers from Co~defendants formalize their defense strategy in an oral or written joint defense
agreement A related issue arises when a defendant is represented by lawyers paid for by an alleged co-

con_spirator,” United States v. Piervinanzi, 23 F13d 670_, 684 (2d Cir. 1994)1

V

In the immediate case, Gottlieb and Steven Ku were named alleged co-conspirators in the Prosecutor's mis-
valuation complaint which the Prosecutor requested remain under seal. (Department of lustice Letter Filed
Under Seal Dated September 27, 2016 naming Gottlieb and Ku as alleged Co-Conspirators: A66) The court,
during pre-trial motions, demanded that the co-conspirators be revealed during the Petitioner's Trial (A67 p l-
2); 1 the Prosecutor would ask to file the co-conspirators under seal 1 .. Court: There‘s going to be no
concealment at the Trial itself .. “(Tr 1318 ln16 to P 19 ln 3). During the trial preparation7 after the indictment
was filed, the Prosecutor again pursued Petitioner Lumiere's cooperation against Gottlieb and Steven Ku ( See
Defense Counsel l\/lemorandum noting meeting on September 8th, 2016 with AUASA Naftalis dated September
12th, 2016: A69 p 1-8))1 In this memo, the Prosecutor solicited Petitioner Lumiere's cooperation in return for a
lesser plea of something unrelated such as l\/lisprision of Felony. Defense Counsel did not pursue this offer or
attempt to negotiate a lesser plea offer as it would place his funding from Visium at risk During tri al, and
against court order, the Prosecutor and Defense Counsel obviously conflicted, both avoided the mention or
involvement of Gottlieb and Ku in any valuation and pricing of securities lnstead Prosecutor fabricated
Lumiere’s role in the Visium Ci'edit Fund and pointed everything they could concoct at Petitioner Lumiere for
the sole purposes of a win. Defense Counsel remained silent throughout trial like a “potted plant” which
troubled the court (Tr P348 ln 1»13) forcing the Court to admonish him “Mr. Creizman and his colleagues

remained silent throughout” the tri al. c‘The Court: l\levertheless, there comes a point where the court needs to

intervene which 1 finally did, but 1 am interested to know that defense counsel feels this was to his benefit."

CaSe 1218-0 -OQl?O-JSR-B 1
Petitioner Stefan Lurniere v\./Unitecl States 0f;A1\/1me1i;i)coacumem 23€3$1:@11§9).01:18/?€11/[~]9917(1)36§§/8§/|?1 58

And and Defense Counsel’s reluctance to object because he did not want to be rude: “But 1 just didn’t want to
stand up and tell the witness to be quiet Do you know what 1 mean?” (Tr11[’367-P3 70 ln 8.) And Defense
Counsels questions were irrelevant and repetitive (Tr P449 ln 1-20) instead, Defense Counsel remained silent
offering Petitioner no Defense while choosing to protect Visium and Gottlieb at the Petitioner’s expense He
did so even though there was significant evidence in discovery including emails, documents, recordings that
showed that Visium management were deeply entrenched in the procedures for which Petitioner was being
prosecuted There was also plentiful evidence in 3’1d party valuation reports (discussed in Arg 111), recordings
emails, documents that refute the Prosecutor allegations of misvaluing of assets These material facts and

evidence were never disclosed by the Prosecutor or Defense C ounsel that latter solely due to conflict

As a result of Defense Counsel’s lack of presentation of`a Defense, the Court and lury passed judgment
without any of the Good Faith facts The truth alters the Prosecution`s presented theory and raises a serious
question of doubt into Petitioner Lumiere's involvement, knowledge and culpability of any of these matters at
the time and calls into questions whether there was any crime committed lt is clear why the Prosecutor needed
Petitioner Lumiere to cooperate against Gottlieb and Ku. 11t is clear that even Thorell and Plaford after their
payments from Visium post departure had fabricated a story that removed Gottlieb and Ku from culpability and
pointed to Petitioner Lumiere who was not a knowing participant therefore not a conspirator of whatever
scheme they had admitted to. Defense Counsel lied to Petitioner throughout and stated that Defense was not
permitted to submit evidence based on the Federal Rules of Evidence. As for Gottlieb’s involvement in
valuations, there is also evidence that Gottlieb when faced with a significant redemption in the Ci'edit Fund
decided to use capital from the Balanced Fund to invest in Ci'edit at coincidently the same time which further
demonstrates Gottlieb’s involvement in the process and valuations (Documents and emails located in
discovery) Gottlieb also likely had a Common lnterest Agreement with Chris Plaford and Jason Thorell as well.
Both Plaford and Thorell received very large settlement agreements (insert settlement agreements/emails)from
Visium which is extremely unusual. Both Plaford and Thorell were paid off after Thorell filed his complaint

with Visium. Thorell during his “settlement” discussions with Gottlieb and while he was already a

CaS€ lilS-CV-OQl?O-.]SR-B |\/| 1
Petitioner Stefan Lumiere v. United States oiQAmeEi)€aCUmem 21§1;3$1;11§9).01:18/%11/-:19%7(§>6§§/81\1/1?1 58

whistleblower had been working on continuing to seek monetary compensation from Visium. Plaf`ord received a
8600,000 severance package and it appears that concerning a potential investigation of Visium, Gottlieb had
hoped that Plaford would be “on his side” and stated “we’re in the same boat on this” and “that Gottlieb was not
hanging Plaford out to dry”. This evidence shows that Plaford and Gottlieb had prior to formal investigations
put in place a storyline that would minimize each of their involvements and place unwarranted blame on
Petitioner (_3503-23 page 7-page 9)) Evidence in discovery shows that the Thorell’s settlement agreement with
Visium contains language that would most likely tip Visium off that Thorell is planning a Whistleblower

complaint (See Email in Appendix under seal)

After an arranged “settlement" was made to Thorell, his allegations against Plaford and Gottlieb and Ku
were redirected towards Petitioner Lumiere during trial whereas previously, Thorell had not identified Petitioner
as a co-conspirator in any recordings or documents Additionally, prior to Thorell agreeing to work with the
Prosecutor as a whistleblower, he had tried to blackmail 11 Gottlieb by asking for $2 million dollars or he would
file a report with the SEC with his allegations (Al36; A 137) ln this situation Defense Counsel Creizman may
"prevent his client [(Petitioner Lumiere)] from obtaining leniency" by opposing efforts to have the client
cooperate or to properly defend the client in the interest of the alleged co-conspirator (Wood v. Georgia 450
U.S. 261, 271 (l 981)(remanding for determination of whether attorney representing employee but paid by
employer suffered ”actual contlict"_). At a minimum, "benefactorpayments" create doubts "as to whether the
attorney's loyalties are with the client or the payor," (ln re Grand Jury Subpoena Served upon United States v.
Doe7 781 F12d 238, 248 n16 (2d Cir. 1986)(en banc); Amiel v. United States, 209 F.3d 195, 198 (2d Cir. 2000)
(remanding for evidentiary hearing where habeas petitioner sufficiently alleged actual conflict based on
benefactor payments by petitioners mother, who was her co-defendant); United States v. Bernstein, 533 vF.2d

775, 788 (2d Cir. 1976) (conflict apparent when employer paid for employee's lawyer)).

At the conclusion of trial, Petitioner Lumiere fired Defense Counsel Creizman due to his astonishingly
incompetent performance Ainongst Petitioner"s case files, Petitioner Lumiere found evidence ofa Coinmon

Interest Agreement with Gottlieb Visium (A62), and the invoices from Defense Counsel_ Creizman to Visium

CaS€ 1.18-C\/- 09170- .]SR- BC|\/| DOCument 23 F1|§d
Petitioner Stefan Lun'iiere v. United States of America Case1§ 001:18/-3€1/[-:199175>@§§/81§/|$)1 58

(A63, A65 A66, A65,1) indicating Defense Counsel Creizman was working under a loint Defense Agreement

and iri a Common lnterest Agreement with lake Gottlieb, tainting and corrupting his defense of Petitioner

When Defense Counsel Creizman knew he was being fired, he sent the contents of a hard drive that had a
protection order from the court to Gottlieb's personal attorney at faul Weiss in a shockingly odious
infringement of the Petitioner’s right to justice and fairness (A68 p 1-10)1 Visium and 11 Gottlieb, Chris Plaford,
and lason Thorell now had access to privileged information regarding Petitioner Lumiere’s case that they could
now use to further frame Petitioner and continue to infect future proceedings and halt payments for legal fees
This became evident when Gottlieb and Visium refused to pay for Petitioner’s Appeal after conviction and
refused payment to new law firm Foley and Lardner who stepped in to replace Creizman on Post-trial motions
This parasitic infection so tainted the Trial because it "involved a defense attorney's self-interest that actually
conflicted with his client‘s interests so severely as to permeate every aspect of the representation.", United

States v. Perez, 325 F13d 115, 124 (2d Cir_ 20031).

lncremental evidence uncovered include G'ottlieb’s personal strategic notes on how to deal with the SEC
and Criminal investigation of Visium (A143). ln these notes_, Gottlieb strategizes how to insulate himself from
any of the Prosecutor’s allegations Gottlieb's refusal to finalized indemnification agreement until just before
trial to limit work on the case by Defense Counsel. Gottlieb also initial refusal to advance legal payments to
Defense unless Lumiere agreed to an interview with Visium counsels or signed an affidavit that Gottlieb was
not involved in any of the allegations (A64) Pr'ior to this Visium wanted Petitioner to agree to an attorney of
their choice (A148). Onl,y after Petitioner was arrested which was likely the result of Visium “guiding” the
Prosecutor towards Petitioner via Visium Counsel, Plaford interviews and Thorell, does Gottlieb come forward
aggressiver to offer indemnification and advancement He did so clearly to manipulate Petitioner’s Defense
strategy to keep himself protected ln these notes, Gottlieb reveals his control over Defense which tantamount
to obstruction They also reveal that Stefa.n is : “Stefan thinks he did the right thing”, no crime”, “Stefan is
dense, severe A`DD” ‘°Trouble communicating to lawyers” “thinks valuations were correct” No one else thought

anything wrong’ “ if Stefan did right thing he is in trouble only because JG’s brother in law”,

C 1:18- - - - '
Petitioner Stefa rfa§§mie re \C/.VUOnQitJe?dOSf]a§e§ §fCAMnei:i)cciacumem 2%&1$1;11139.1118/~%11/-%?7(?691§/§§4?1 58

“Lumiere/lndemnify/Advancement” “lncentive to implicate” “ Cfeizma.n-Going though motions”; Kobre &
Kim” supplement or replace_; Ask: lndemnification; Kobre & Kiin-whistleblower type + difficulty getting info"’
Find ways to figure out iflie is (Friend or Foe); “Failure to supervise”; “Does DOJ do Fines”; “Wants a trial
with Visium:. These notes are clear proof of strategic manipulation and obstruction of Petitioner’s Defense and
of framing (A1143)1 Combine these notes , with Defense Counsel"s ineffectiveness at trial prep and trial_, with
Plaford’s 3500 material where Plaford admits to 11 Gottlieb discussion to protect each other furthers the

evidence that they pooled resources to get their stories straight to frame Petitioner

Additional evidence is the fact that when Defense Counsel called Law Firm l\/Ioivillo who Visium hired to
represent all other employees from Visium, he was told that if he called anyone from Visium as a witness, they

would be instructed to plead the Fifth Amendment further obstructing the Defense

Gottlieb was incentivized to set Petitioner up as the scapegoat for all of Visium’s decisions Doing so would
also likely insulate Gottlieb from any further investigation into his role in insider trading which would further
motivate 11 Gottlieb to turn the investigation towards inis-valuation of an already closed fund where he could
claim “Fa.ilure to Supervise” as also seen in Gottlieb’s notes Petitioner Lumiere was set up and all the evidence
points to that fact At the onset, when Petitioner Lumiere was asked to get quotes for Gottlieb, Ku and Plaford,
he did so at their direction and instruction and followed a procedure that they had authorized as being valid and

for internal purposes The evidence also points to this but yet is never used by Defense Counsel.

The transcript references recorded conversations of meetings between Thorell and Gottlieb, Ku and l<eily,
paint a completely different picture to the Prosecutor’s theories and allegations However, the Prosecutor clearly
looked to cover that part up in their indictment and presentation to the Court Thorell when questioned about
meeting with Keily, Prosecutor stated: “without going into substance of what you discussed” and jumped to end
resolution of"‘David Keily had serviced as an intermediary contact to pass on the override spreadsheet to
operations rather than myself.” (Tr P3 78 ln 1-14) And again when Thorell’s meeting with Ku is brought up, the
Prosecutor again blocks the truth from being revealed by saying: ‘:Now, again, without going into the substance

of what was discussed, how were things left”. (Tr. 133 78 ln 20 to P379 ln 9) The reason that the Prosecutor

10

Petitioner Stefgr§f.iin:i'igrge_$/i/_Lloriif'e?do§fz§§s_§?Mmeh)€acumem 2113$1:@11§§).(1]8/-%1`/-]99175>6§§/8&?1 58

avoided discussions of the content of those meetingsj is because the content shows that Plaford, Thorell,
Gottlieb and Ku and Keily were all deeply knowledgeable and involved in the process because Gottlieb Ku and
Plaford were the “masterminds” of the process that they authorized and authenticated lt is clear from the
following meeting with Gottlieb that Thorell is admitting to not being “involved” analytically with C-M1ED and
is not on the valuation committee while Gottlieb offers that AT'l and C-l_\/l.ED are valued by 3‘1d parties anyway
indicating nothing wrong with those valuations (JT-JG-6-4-13-2&3) As for the decision to use investment side
input, it is obvious that this was requested by Gottlieb and Ku and not something devised by Petitioner Ku in
meeting with Thorell says that it is hard to assess fair value without some input from the trader or portfolio
manager where Thorell states that he completely agrees (JT-SK-1-7-l 3-6- P2-Thorell-Ku-Keily meeting luly
2013) This is logical and not prohibited and even discussed in the Visium Compliance l\/lanual (A56-57)1
Gottlieb even states that Visium in the face of redemptions wants to move more to observable trades rather than
as much analysis But this does not include ATl and C-l\/IED where there are no observable trades in the
positions held by Visium and they were valued by the Visium Valiuation Committee and by independent 3"d

parties1(Gottlieb-Thorell meeting 6-4-13 Doc 3 p 2 ln 2-24)1

A discussion between Thorell, Keily and Ku whereby they are essentially laughing at Thorell for thinking it
had been participating in a crime tell him that the prices provided by the investment team have no bearing on
the NAV of the fund and that they are used for internal purposes only as a yardstick 'fhis is the same
explanation that was given to Petitioner Lumiere which he relayed to Broker Brook, and which Plaford told
Broker Vandersnow when first asked to request quotes (JT-SK-l-7-13-1 Thorell meeting with Ku and Keily

Pz~i>s).

Then Ku goes on to state that Ernst and Young the firm’s auditors, will review everything and
independently confirm the valuations and the numbers that come from the investment team have no impact and
that they are just internal indications they use and that they are not for NAV. (11T-SK-1~7-13-2 and 7 P2 Thorell

l\/leeting with Ku and Keily)

11

Petitioner Stef§gsl.?in]iig'§e-%\./_L?r?if; 5f§t1§s§?yme1figacumem 23€3;311§%.01]§~3€1//-]99175>@§§/8§/|?1 58

Thorell discusses that he thought he was being set up as a patsy or fall guy which is only after Petitioner
discloses his suspicions about Plaford and warns Thorell that Plaford may use Thorell as a patsy fall guy
(Thoi‘ell-htimiere recording l\/lay 2013, Lumiere meeting with Kn`uts, Declaration of Knuts) “Thorell: “l got the
impression that he was doing it so that if there ever was an issue with the inark, 1l’m the fall guy 1 was going

to be the patsy” (JT-SK-l -7-13-3- Thorell-Keily-Ku-meeting luly 2013, 1P2)

The Prosecutors theory was flawed They choose to Prosecute Petitioner because he would not tell their
version of the story which was a fabrication of Whistleblower Thorell Petitioner only lost the case due to
complete failure of his attorney to present the one defense that made sense, the truth. The obvious answer is
that Pi'osecutors knew that Gottlieb and Ku and Plaford were the designers of the process that Petitioner
Lumiere followed innocently What the Prosecutor failed to put together or Plaford failed to tell them was that
he had also similarly told Petitioner Lumiere that these quote requests for Gottlieb and Ku were for internal
purposes only and just indications ofvalue for the firm’s internal measurements and that they did riot go into
NAV same as was told to Thorell by Ku and Keily. What Plaford likely never told the Prosecutor was that
whenever he was questioned by Petitioner Lum.i ere when he did not understand the values where Visium had
determined to be fair value, came back with reasonable explanations every time And in the end, these turned
out to be the proper methodology based on Petitioner’s understanding of the Visium Of`f`ering l\/lemorandum and
Visium Compliance l\/Ianual only read ahead of trial. Based on common sense and firm documents Visium was

supposed to value the current information that they had acquired via participation on the steering committees

The question comes downs to 2 points: Why did Plaford and Gottlieb tell Petitioner Lumiere that it was his
job to get the quotes for Pl,aford’s Credit Fund. And secondly, why did Visium and Gottlieb not defend against
the Prosecutor’s accusations Likely because Gottlieb would rather make Petitioner Lumiere a scapegoat than
to turn the Prosecutor’s attention to further investigate him for insider trading Additional areas of investigation
which Defense Counsel failed at pursing due to failure to file a subpoena properly for Plaford’s company
Claravant. Gottlieb was likely involved with Claravant in some form and had one of his best friend’s Brad

Hoffman working at Claravant with Plaford This warrants additional scrutiny given that the business was that

12

Petitioner artistsiiifi'%.“i?éi%§d°§f§§;§?Nmei?awm€m 2 glasses/swasest 58

of rating drugs awaiting FDA approval Given that Plaford and his insider trading co~conspirator David
Blaszczak admitted to using private FDA information for illegal trading purposes it is likely that Plaford had
been involved in more than he disclosed Both Plaford and Gottlieb would have been incentivized to avoid any
investigation into their dealings with Claravant and any potential illegal activity Below is an outline of other
facts that offer proof of Petitioner being framed and of Defense Counsel Conflict which in turn led to his

i

providing ineffective assistance of counsel throughout the pre-trial and trial process

-Gottlieb moved Petitioner Lumiere to 11\lo 2 position on Credit _Fund Org Chart from historically being at the

bottom of the Org Chart as they know Lumiere is preparing to leave in 2012.

- Petitionei"s sister who is Visium Founder’s soon to be ex-wife, and her attorney Beslow in January 2013
reveal that Gottlieb has threatened to ruin Petitioner Lumiere and make sure he never works again. After this
meeting, and at the guidance of his sister and her attorney, Petitioner Lumiere begins to document all the work
he is doing and of all processes at Visium as proof of his work at Visium and of all processes that they have him

doing to counter any slander attacks by Gottlieb (A5P5 vs. A6 P4, A7 Pl, A5 p3, A8 Pl, A2 P3, A4 p3)

-Defense Counsel Creizman did not prepare Petitioner or his sister who was willing to do so and did not tell her
after inviting her to trial, that she would be prohibited from testifying as a result And additionally Defense

Counsel threatened Petitioner (Jury Selection l -l l,-l17 P 38 ln 3-19, Affldavit A Gottlieb, A'102, A100)

- Defense Counsel Creizman not calling any witnesses from Visium or from the various restructuring advisors
and various funds that served on the Creditor committees alongside Visium (A98, Affidavits from Steve Pohl
and Paul Leand; Email to Defense Counsel Creizman requesting that he call witnesses and Defense Counsel

Creizman notes with list of witnesses)

v`

-Defense Counsel Creizman refused to subpoena the materials Petitioner requested and needed for his defense
(emails, work product, files from Visium), (Emails exist with request from Lumiere to Defense Counsel

Creizman, but due to time constraints does not have time to locate)

13

CaS€ 1218-CV-09170-.]SR-B |\/| 1
Petitioner Stefan Lumiere v. United States otgAmeHd)aCumem 23€3$1:@11|(\§1§.01:18/-%1/[-:19?17(1)38§1$/89/1?158

- Defense Counsel Creizman did no work to argue that the Prosecutor and lindra’s presented prices were wrong
and did not represent the fair value of Visium’s positions Petitio1ner requested that he hire a forensic
accounting firm to break down the numbers but Defense Counsel;Creizman claimed that he learned from
Visium’s counsel that they had done their own audit and all the numbers used for valuations were in line with
fair value and that the Prosecutor recognized that they made an error and that the case would not be about

valuation therefore there was no need to hire an accounting firm to analyze the data

- Defense Counsel Creizman refusal to put into evidence any of the documents that substantiated the valuations
that Visium Credit Funds’ used that Petitioner persistently asked him to include which is outlined in next

section

-Defense Counsel Creizman did not bother to investigate or even discuss with Petitioner, the Prosecutor’s
“Painting to the Tape” allegation in reference to the C-l.\/lED trade from l\/larch 23"“, 20121 There is clear
evidence that Plaford lied in testimony about this trade Plaford claimed that Petitioner Lumiere was in his
office in NYC where they discussed with Ameesh Shah the trade ahead of time However the clear evidence
supplied here but not at trial even though it was supplied to Defense C ounsel after Petitioner was made aware
of allegation proves that Petitioner was not in the office with Plaford Petitioner was actually in Florida from
l\/larch 21Sl to March 26th and at a concert during the time period of the alleged trade where the broker could not
locate Petitionei', thereby impeaching Plaford’s testimony There is supporting evidence that the trade was not
out of context of market given the rumors of a management buyout coming out at the time and the tremendous
increase in the stock price Even if it was true that it was outside of context and Petitioner had given an order to
Brol<er Brook there is nothing showing that Petitioner set a price for the order to buy at all or whether Petitioner
relayed an order to buy from Plaford Or the possibility that Plaford took advantage of Petitioner Lumiere by
giving him an order while he was out of town so that he could not check levels ahead of passing on a simple

buy order1

14

C 1:18- - - - `
ase cv 09170 .]SR BCI\/| Document 23 Fl|lt\a|g'Ong/_%t/_Jg%n§>&g§/§&Apf58

Petitioner Stefan Lumiere v. United States of Amer\ca C,ase

»Plaford says it is going to be a problem if Lumiere is unavailable to get quotes while he is on vacation unless
he is using Lumiere to do something and lying to him about purpose (Email in Discovery not able to locate due

to time constraint)

-Lumiere filed cease and desist order against Gottlieb for slander after which Visium Counsel comes up with

after the fact compliance allegations never before disclosed (Al05 Pl-Z)

-Visium had Prosecutor claw-back. documents asserting privilege on 4 documents that they had sent over in
discovery Defense Counsel Creizman received a note from Prosecutor that the contents of the documents
could bear on the innocence or guilt of Lumiere Defense Counsel Creizman stated that he would review the
documents to see what they were, but he never let Lumiere know What it was After trial, Petitioner Lumiere
came across the files where two of the documents referred to independent audits that were done at Visium
around the time of the Thorell complaint to compliance which would have gone to prove that trades were done
at Visium were in the context of the market and that valuations were checked again and deemed reasonable
Neither one of these documents were privileged and were highly exculpatory to Petitioner The claw back of
these documents and the full reports constitute a Brady violation by the Prosecutor. (Documents to be provided

under Seal in accordance with Protective Order)

There is further evidence ot` a conspiracy forming not in mispricing securities, but in framing l\/Ir. Lumiere The
conspiracy begins with Gottlieb and consists of Steven Ku, Keily and then Plaford and Thorell who all had
motives to make it appear that Lumiere was the ringleader, which'is so far~fetched in light of the preponderance
of the evidence on and off the record that it sounds completely ridiculous when taking the time to put it

together
Gottlieb Involvement in Pricing and Valuation;
Plaford on direct admits that Gottlieb pressured him to keep assets at Level 2 on cross:

“Did you feel any pressure to classify assets as Level 2?_..Q. What was the source of the pressure?/ A. J ake

Gottlieb/ Q_. What did he say to you?/ A. Try to price everything at Level 2, if you can./ Q. Did you have an

15

CaS€ 1218-CV-09170-.]SR-BC|\/| D `
Petitioner Stefan Lumiere v. United States of Arneri<?acumem 23€3$|,:€||§§.0118/~3€%//»]99175>8§§/§§/|?]¢ 58

understanding of why?/ A. Because, as l said, it was important for investors not to have Level 3 assets, if

possible.” (Tr 'P 704 ln 5-17)

In the Gottlieb and Thorell recorded meeting, Gottlieb makes statements about the pricing process and that
specifically C-l\/led and ATl had third-party valuation (Transcript"from Thorell’s meeting with Gottlieb 6/24/l_3
P 4 of ll) which proves that the Prosecutor’s allegations that Petitioner Lumiere had mis-valued any securities
are false Ji Gottlieb was indeed a permanent member of the Valuation Committee. How would it be possible
that he did not know what the valuations were that he used for his fund H_e even discusses it with Thorell in
recordings and in internal emails. These facts however were never presented at trial by either Defense or

Prosecution
Steven Ku involvement in Pricing and Valuz_ltion:

Plaford on direct admits that ,Ku told him to get Thorell to send the prices that Plaford came up with instead of

sending them directly from himself as he had been doing:

Q_ At some point, did you, yourself, stop sending prices to operations? / A, Yes. / Q. And why was that? / A.
Steve Ku asked me to have Jason Thorell send them instead / Q. Do you remember what he said to you? / A.
He said it just looks better if the prices aren't coming directly from the portfolio manager / Q4 What did you
understand l\/lr. Ku to mean by that‘? / A. That if a third party was looking at the process, the portfolio manager
should not have that much influence over the pricing process in general / Q. Did you then instruct lason

Thorell, the Trader, to send the prices to operations? / A. yl did. / Q. Did he follow your instructions‘?
A. He did (Tr P 677 ln l6 to P 6781n 7)

When Thorell met with Petitioner Lumiere at a bar in late July 2013 (~ 3 months after Petitioner’s departure
from Visium), he recapped his meeting with Ku and his statement that the firm does not do overrides, overrides
don’t exist and does not use NAV(Net Asset Value) to calculate values Which Petitioner interpreted to mean did
not use fundamental value for investments This was shocking to Petitioner since Plaford told him that Visium

was using fundamental valuations such as in their valuations of ATI and C-l,\/l.ed( This statement sounded

16

C 1: - - - - `
ase 18 cv 09170 .]SR BCI\/| Document 23 Fl|§g.OlJS/%V”JQ%HI)D@§&/§§Apf§$

Petitioner Stei‘an Lumiere v. United States of America Case

incredulous, concerning and confusing What Thorell had just confided ran contrary to what Plaford had told

him about the firm policies and mandates he was instructed to follow

Q lri the first line you say: He said the valuation committee determines the prices .. you said that Ku said

we‘ve never had any overrides? / A. He's refuting that overrides exist . . Q. And then the defendant says: What
do you mean no pricing overrides?... ln other words, in disbelief that Steve Ku was making the assertion that
there were no pricing overrides ., Q. And then you say: So he goes it's never going to NAV. Who is the "he"

there A_ The "he" is Steve Ku.” (Tr P 394 ln l5 to P 395 ln lS`)
Plaford’s 3500 material states that Ku gave Plaford mots of his direction (3503-1)

Plaford & Thorell involvement but not Petitioner Lumiere: Thorell on direct states his involvement in getting
overrides from Plaford “A.What do you think he's sending me that spreadsheet for? Who is the "he" there, he's
sending me the spreadsheet for'? / A. That's Chris Plaford / Q. And that's the overriding spreadsheet you're

talking about? (Tr P 394 ln 15 to P 395 ln lS)

Thorell was in a secret closed-door meeting with Plaford where he describes the following event: “Q. ln the
middle of20l 'l, did there come a time when you spoke to l\/Ir. Plaford in his office‘? / A. Yes... Q. Was anyone
else present for this meeting? A, No... Q. What did l\/[r. Plaford say to you during this meeting? A. ,..he had just
come out of some meeting that had to do with the pricing processand making some changes to it... And he
concluded the meeting with "Do not tell anyone else in the firm about this conversation."(Tr P 252 ln l 5 to P
253 ln `1_9) This change in process was obviously between Plaford, Gottlieb and Ku and then passed on to
Thorell in secret Plaford then instructs Thorell not to discuss it with anyone else including Petitioner Also
noted in Thorell’s report to compliance .Keily, Gottlieb and Ku, Petitioner Lumiere is not mentioned once
"fhorell only after he singlehandedly attempted to extort Gottlieb for 352 million, and then decides to be a
whistleblower, and then reaches a settlement agreement with Gottlieb where he is paid a settlement, does
Thorell change allegations toward Petitioner Lumiere The framing is obvious lt is also likely that his instinct
to whistleblow without Petitioner was so that he would not have to share any derived reward During the

Thorell-Steve Ku meeting, Ku, Visium CFO is discussing broker quote overrides and that they don’t mean

17

Petitioner Stef(air§?_€thigl§e_%yborigit:;|'e?do§€ast§s_§?Nmei;r)€acumem 2 asl:ei|§g).(i:iB/%/[~JQQ.[75>@§E/g&/l?f 58

anything and that they don’t go anywhere and to just leave it alone because they are meaningless (See
Transcript of recorded conversation between Thorell and Steve Ku on 8/1/13 Page 2 of 4). Y`et the Prosecutor
contends these broker quotes were part of an alleged scheme onlyiknown by Petitioner Lumiere, Thorell and
Plaford Recorded meeting disprove this. lf the processes were indeed incorrect, this is not failure to supervise
as was settled with the SEC. H.ow could the Prosecutor possibly believe this given the evidence Ku and the
rest ofVisium management knew these broker quote overrides were being emailed between the trader and
Plaford and operations because Visium executives are in fact the ones that set this process in motion as per the
meeting that Plaford had before his closed~door meeting with Thorell, And just as Thorell is told that these
quotes are meaningless and for internal purposes, so is Petitioner told the same by his boss Plaford The
Prosecutor knows this information but instead choose to paint a concocted story just to get a conviction against
an easy scapegoat from a large hedge fund Defense Counsel did hot mention any of these recordings or
discussions of the content of these meetings during trial which show that management is involved in the same

issues ofwhich the Prosecutor is falsely accusing Petitioner
Petitioner Lumiere i_s not knowingly involved in anything unethical or illegal

Thorell admits that he did not tell Lumiere about it; “Q. And June 2011, you leave his office Do you tell
anyone about it? / A. 'No. / Q. Do you tell l\/lr. Lumiere about it? /_A. No. (Tr 'P 417 ln 211-25 to P 418 ln v1~3).

As for Plaford, lie admits that lie came up with prices and that Petitioner simply had conversations about the
value of companies which is just analytical work, This did not have anything to do with selecting prices as the
Prosecutors lead the Court to believe: “.Did he dictate the numbers to you or did you dictate the numbers to him'?
A. Well, the month-end process is where the dictating happened What l said was Stefan and l had a lot of
conversations every week actually about the value of his companies,” (Tr P 732 ln 10-14). Further Plaford
admits discussions and explanations that Plaford gave to Petitioner: “Q_. But you do recall tellirig~~~-explaining to
Stefan why you viewed the security where it was, correct? A. There was a tiering structure in C~med. . _. Q. Did
you tell Stefan Lumiere “ but we know that we’re valuing this way too hi gh?...Ai l don’t recall saying that, no'”

(Tr. 'P739 in r4»20)

18

ease 1:13-cv-09170-JSR-B ‘ -
Petitioner Stefan Lumiere v. United States o?A|\/|mer|;i§)acumem 2%3§|§%.%¥~%/;9917€@§§/§§4?f 58

ll. v[)EFENSE COUNS,EL CRE]Z'MAN WAS INEFF'ECTIVE AS COUNSEL DUE T()
l`NEFFE-CT`IVEN,ESS AND CONFL.[CT AS HE FAILED TO ACT AS PETITION,ER'S ADVOCAT`E
W.HEN HE .D'.l",D NOT ESTABLISH THE G()OD FA',ITH. AND liNTEGRITY B'EH.[ND ALL OF
PETITIONER'S AND COOPERATING WITNESS PLAFORD'S ANALYSIS WITH ALL TH.E
EVID'ENCE AT HIS Dl'S'POSAL

There was material exculpatory evidence in discovery and additional evidence Defense Counsel Creizman
could have acquired via subpoena but failed to search and use any of it during trial,. This evidence provided
definitive proof that the Prosecutor’ s allegations against Petitioner Lumiere were false and that the allegations
against Visium as it pertained to valuation were false However riot one of these reports or analyses were
presented by the Prosecutor or Defense Counsel during the trial or thereafter Defense Counsel who had entered
into a Common lnterest Agreement and Joint Defense Agreement with Gottlieb and Visium was incentivized to
leave all evidence out of the trial because it would logically tie Gottl.ieb, Visium, and everyone else into the
matter The same investments that the Prosecutor alleged were the fraudulent valuations were indeed valued
not by Petitioner `Luiniere, but by J osh Rozenberg and the Visium Valuation Committee and also by VRC and
Ernst & Young’s VBl\/l. (A25, A26, A27, A28, See Rozenberg 3509-1,2,3) Defense Counsel was under an
obligation to advocate for Petitioner Lumiere7 but instead choose to protect Visium and Gottlieb who were
paying him. And the Prosecutor was under an obligation to tell the truth and show the information to the Court
and Jury, but instead chose to hide it and worse state that it did not exist even though it is clear they were well
aware of its existence The evidence was uncovered by Petitioner after trial within the greater than 18 million
documents that were in discovery in non-text searchable format which made the task of finding evidence like
finding a needle in a haystack_ Petitioner Lumiere had asked his counsel to subpoena this same material from
Visium, but he refused to do so. These facts clearly refute the Prosecutor contention that Petitioner Lumiere
was involved in any scheme with Thorell and Plaford to mismark securities This evidence clearly
demonstrates the “G~ood Faith” basis for Petitioner’s belief in the values that Plaford had told him which in turn
invalidates all of the Prosecutor’s arguments and theories presented to the Jury and the Court There were
reports by independent 3"d party valuation firms including VRC on C-l\/I`E`D and ATl, Ernst & Young’s
Valuation and Business l\/lodeling Group (“VBl\/l”) Reports on ATl discussing the valuation and methodology

that all supported the valuations used by Visium VRC had valued Visium’s ATI position using a market~based

19

CaS€ 1.18-C\/- 09170- .]SR- BC|\/| DOCument 23 F|
Petitioner Stefan Lumiere v. United States ofArnerica Case| l\§lcd. QLJS/?CVEIQQZL75)8§1§/§Rd?f 58

approach at $28.895 million in l\/larch 2013 versus Visium’s Valuation Committee value of $27.665 million
and $30. 122 million in June 2013 using a market approach There is an email from Rozenberg to Ku and
Gottlieb and l\/ISAIP about ATI valuation on 6/26/13 stating that increasing value in ATI from ~$21 Million to
$25 l\/lill ron (A25 A26 A27 l\/l.SAlP Rozenber g.) ATl s assets were purchased by Visium and l\/larblegate via
a new company created called Ancora Holdings. (A54. l, A54.2) \_/RC also valued C-l.\/IED on September 30“‘
2013 at 24.2 with a high of 30.,7 and low of 1.9.01. Visium’s Valuation Conimittee assigned a value of 294 to
the position and had a value of 31.6 for 2Q 2013. (A28). The Prosecutors or their witness Jindra do not
however take into account that the Reuters’s price is not reflective of Visium’s Directing class holdings In the
Gottlieb and Thorell recorded meeting, Gottlieb makes statements about the process for pricing and that C~l\/Ied
and ATl had third-party valuation (Transcript from Thorell’s meeting with Gottlieb 6/24/13 `P 4 of l 1)
Additionally, the supported and corroborated valuations call into question the assertion of any mis~valuation.
He cancelled the expert witness stating that he would not be needed as the Prosecutor’s case was too weak H.e
did not seek out the many witnesses that could have testified about Petitioner’s role at Visium. He did not call
witnesses that could have discussed the Visium Valuation Committee process There was not a single witness
on the Prosecutor or Defense side from the Visium Valuation Committee or Executive Committee. As a result,
the entire testimony of witnesses was purely speculative and perjured with one single motivation, which was to
falsely incriminate Petitioner Defense Counsel could have called many witnesses either under voluntarily or
under subpoena to explain the logical reasons for the valuations used for AT'I, C-l\/fED1 Nebraska Book, Sevan
which all had a good faith basis Some of these are addressed in the two Affrdavits provided by the lawyers and
advisors involved in these names The analysis and valuation for investments in ATI and C“l\/lED were
thoroughly explained including a discussion of valuation methodology and valuation ranges in Ernst Young
Repor ts Valuation C` ornmittee models and analysis anda °'d party valuations performed by V`RC. (See below)
However, none of these valuation reports and witnesses made their way into the trial Defense Counsel refused
to put in any evidence claiming that Defense was not allowed to introduce evidence Defense Counsel’s
motives were clear to protect and serve Visium’s Founder Gottlieb who was paying him under an
indemnification agreement over $1.2 l\/lillion dollars which far surpassed what Petitioner Lumiere could afford

20 v

Petitioner Stef(a;r??_§njii§i§e-€i/_Llongif|_e?cio§t]e§r§s_§?AMme|r:i)g)acumem Z%es|::i|§g.quL%V;Q%7(?8§1§/§Kd?f 58

This can be the only explanation why Defense Counsel did not submit any of the exculpatory evidence or call
for a mistrial (A10,1) impeach provable perjury of witnesses on material issues Here is a list of evidence that
Petitioner was able to locate, some from Discovery, and some from files that he had maintained that all prove
the good faith basis of the valuations used:

VRC reports, Valuation Committee notes on the securities that the Prosecutor alleged were mis»valued such as
ATI and C-l\/IEDv Alvarez & l\/larsal reports and Analysis on Nebraska Book Company and documents on
Sevan l\/Iarine and other models in support of the valuations, Email about investment in ATl from Valuation
Committee to investor MSAIP that explained the valuation used by Visium Credit Funds’ and explained its use
of old securities as shell positions (A26.1, A26.2, Gottlieb emails ion ATl and C-l\/I`,ED: A26,l, A26.2, A27.3,
A27,4, A27.6, A27.71 A27.8; VRC Reports: A25, A26, A27, A28, A29, A30; Valuation Committee Notes: A33,

A34; ATl restructuring documents Nebraska Book,)

_/S_i;[l_; VRC Reports (A25, A26)', Ernst & Young Reports (A3 l, A3 l .l, A32); Valuation Committee l\/lemos
(A26_'1,A26.2,A27, A27.'l, A27.2, A27_3, A33, A34, A35) which valued ATl at over $29 l\/lillion(Rozenberg
Email to l\/lSAlP (A27.4) Rozenberg 3500 (A`15`1) (Year~End Review on ATI~A vl41 ), Restructuring Discussion
Docurnents (A50-A52. l)

China 1\/1edical jC-l.\/.[ed): VRC iReports(AZS, A29, A_30) Valuing Visium's Directing Class Position in C-l_\/led;
Ernst & Young Reports Signing off on C~l\/led Valuation and l\/Iethodology; Year-`End Review Transcri pt
(A`l4_1) where Cooperating Witness Plaford States C-Med is not Petitioner Lumiere’s Position; Valuation
Committee Memos Providing for Valuation of C-l\/Ied Positiorr', Recorded Transcript with Shah (Analyst) and
Plaford Where Plaford lnsists His Valuation is Correct; Recorded Transcript where Plaford Gives Explanation
of Valuation of C*l\/Ied; Recorded Transcript with Brook (Brok,er) Discussing Different Classes of C~l\/led
Bonds; C-l\/Ied Trade Data from Other Broker and Fund and Quote Data on the Following Trading Day',
Petitioner Lumiere Airline, Hotel and Concert Tickets in Miaini when Plaford Perjured Himself on Lumiere’s

.Discussion with Him and Ameesh in his Office -Nebraska Book;‘(A3 6, A37, A38, A39) Alvarez and l.\/.Iarsal

21

CaS€ 1218-CV-09170-.]SR-B |\/| `
Petitioner Stefan Lumiere v. United States o?Ame|figaCUmem 28335|:€||§8).81:|8/~%//-]9%.75>89§/§§/1?]¢ 88

report identifying $50 l\/Iillion in Credit l\/lemos; Disclosure Statement ldentifying Banker Valuation Estimate of
($300 Million Valuation); Aff.idavit from Partner at Brown Rudnick (Al35)

-Sevan l\/l.arine (Vovageurl: Failure to comment or introduce evidence of buyout of Sevan l\/l.arine by Teekay
Shipping_, which Paid Bondholders ~74%; company filings disclosing buyout terms months after disclosed to
steering committee; Affidavit from AMA Advisors A`l34 (A40-A4_9, A.49. `1)

-US Oncologv (USON Escrow): Failure to comment on buyout and settlement offers ofUSON Escrow by
l\/lcl<esson (Documents from Law F irm Stroock identifying settlement offers and terms; Recorded transcripts of

Plaford and Lumiere discussing updated settlement offers and Plaford’s assigned value.)
Witness Testimony and Affidavits:

Defense Counsel failed to call any of the multitude of witnesses from Visium, restructuring advisors, auditors
and valuation research companies (A98) for trial whom would demonstrate the ethics of Petitioner Lumiere and
his good faith basis for believing the values that his boss gave him. Petitioner requested that Defense Counsel
Creizman call the following mentioned witnesses among others but he refused to do so showing his failure to
advocate for client Petitioner has this far received 2 A_ffidavits (A`134,Al35) from Brown Rudnick and Al\/lA
Capital which demonstrate the reasons why Petitioner believed the values of positions in Nebraska Book and
Sevan l\/larine. Visium was on steering committee of both and had received private information that was
considered positive which Plaford insisted needed to be valued into the price based on Visium’s Mandate
These are representative of the situations that Visium was involved with that the Prosecutors claimed were
made up and mls-valued which is far from the truth ATL Cl\/IED- and USON mentioned above were similar in
this respect where Counsel from Stroock, Ernst & Young and VRC could attest to if permitted to be deposed
Petitioner hereby requests the Court’s intervention in the interest ofjustice to grant Petitioner subpoena power
to further prove his innocence to the Court Few parties have been willing to be forthcoming for fear of
retribution and “getting involved". Witnesses would shed light on the truth which was never revealed in trial
due to Defense Counsel conflict and ineffectiveness which would show primarily that l) Petitioner was not a

control person or a portfolio manager for the Credit Fund and 2_) the securities that displayed a variance from

CaS€ 1218-CV-09170-.]SR-BC|\/| D `
Petitioner Stefan Lumiere v. United States of Ameri<(;)acumem 2%§§|§8).01]8/8&//;98175)€1§§/§?/|?]¢88

the Prosecutor’s “Reuter’s price” were believed in good faith for unique reasons that would require expert

testimony and expert analysis as seen in the valuation reports mentioned above

Witness List: Sevan Marine: Affidavit for Paul Leand, Jr shows that Visium was on the Steering Committee
and received private information about a formal all cash USD offer to purchase all of the bonds in Sevan

Voyageui‘ by Teekay, a large listed Norwegian rig management operator The committee members notice of
this offer substantially ahead of the marketplace which is what prompted Plaford to value the bonds based on

the new offer price Nebraska Book: Affidavit from Brown Rudnick identifies the 2 material circumstances

 

that would lead to a higher value based on private information from being on steering committee First was a
private equity firm’s offer to purchase out all the outstanding bonds for 85%. Second, was discovery by
restructuring advisor Alvarez & l\/larsal of a substantial amount of credit memos close to $50 million dollars~
worth A further list of witnesses that Petitioner currently seeks but is meeting with resistance include; layme
Goldstein from Stroock, Stroock & Lavan: Legal Adviser to Creditors of ATI, C-l\/IED (`Not responsive to
Af`tidavit request likely due to the work in C-l_\/led settlement of claims that is ongoing). He would state the C-
l\/l.ed litigation is ongoing and that the Directing Class would benefit significantly higher than the rest of
bondholders; and ATI was restructured into Ancora Holdings which purchased the assets of ATI and is still in
existence and that the holdings were split between Marbl'egate and Visier and that in USO'N, the Steering
Committee members received information of settlement offers before the rest of the class of creditors.; Ben
lones--Previously CFO of AT'I and Restructuring Adviser Conway Del Genio, l\/leredith Ruble from Stifel
Nicolaus- Prepared valuations of ATI for marketing sale of company; Cross Roads~ Performed projection
modeling of A'l`l when placed on HCl\/lZ; Cosimo Borelli from Boi'elli Walsh: represents creditors in C-l\/led
bankruptcy and was involved in the break up into Directing Class and non~directing whereby Directing Class
bondholders would receive a significantly larger distribution of proceeds than Tier 3 bondholders (Stated that
could not provide Affidavit as still involved in the settlement of claims as of9/20/18'); Richard Nuss and Steven
Napier- Ernst & Young~ VBl\/l- Performed checks on analysis done by VRC; Valuation Committee’s Josh

`Rozenberg on ATI and C-.l\/Ied; Expert Witness Tawil, Visium CEO Jason Huemer, Visium Valuatiori

23

CaS€ 1.18-C\/- 09170- .]SR- B |\/|
Petitioner Stefan Lumiere v. United States of;AmeHg)aCUmem 2%515|;"§8). Oliy:’z:'i//JSB.7(5:)8§18/§8/1?]c 88

Committee l\/Iembers (J osh Rozenberg, Steve Ku (CFO), Alan Greenbaum, Mark Gottlieb, Amol Sahasrabudhe
(Risk Officer)) (Rozenberg 3509~'1, p3), Visium Credit Analysts L-ee Brown and Ameesh Shah, Visium Risk'

Committee l\/lember Whit Penski.

These emails, recordings valuation documents and testimony from advisors who provided restructuring
legal and advisory services on the companies in question would all demonstrate the “Good F-aith” basis for the
valuations used and that the Petitioner was not knowingly involved in any conspiracy and was simply following
authorized directives from his bosses at Visium which lie believed were legitimate They would indeed as a
result not only counter the Prosecutor’s arguments that the values used were made up from thin air, but also the

false statement that Petitioner Lumiere was the one who came up with the values

III. `DEFENSE COUNSEL CREIZMAN FAILURE WITH EXPERT WITNESS IN TERMS OF A)
CALLING WITNESS AND B) ATTEND[NG TH,E DAUB`,ERT HE-ARING TO ARGUE THE SC()PE
OF WHAT THE EXPERT WOULD BE PERl\./[_ITTED TO TESTIFY TO_

A. DEFENSE COUNSEL CRE-IZMAN FAILED TO CA`LL EX`PE.RT W[T`NESS TAWlL WH()lVl.
WOULD HAVE PROVIDED INDICATED EXONERATING TESTIMONY, CAUSING A
COMPLETE MISCARRIAGE OF JUSTICE.

l\/Ir. Tawil, President and co-founder of l\/l,aglan Capital, would have defined confusing terms used
throughout this case He would have explained the complex concepts that the Prosecutor used to manipulate a
naive jury into believing the Petitioner may have committed a fraud He would have contradicted every
argument the prosecution had against the Petitioner, and that all of Petitioner Lumiere's actions conformed
legitimately to within industry standards He would have enlightened the Jury to the prosecution's misuse and
manipulation of industry terms which Defense Counsel was not qualified and did not understand by his own
admission “l’m not sure l understand securities all that well” (Tr P l92 ln v16-22) (l\/.lr. Tawil would have
testified about general practice and many different purposes for hedge funds to request broker quotes (A130 P
1-2). Failing to call l\/Ir. Tawil was such an egregious defect of tact that it was far beyond the bounds of
reasonable professional conduct and crosses into the realm of deliberate indifference with a culpable state of

mind

24

CaS€ 1218-CV-09170-.] R-B `
Petitioner Stefan Lumiere v. United StaStes o?/-\Mme|figacumem 28€3§5||8183.81]8{~%!;98170)@§8/§?\/1?]¢88

We see in United States v. Cronic, 466 U.S. 648, 662 (1984) (presumption of prejudice involving
representation by inexperienced lawyer under deadline pressure iri complex white-collar crime case)
"circum stances that are so likely to prejudice the accused that the cost of litigating their effect in a particular
case is unjustified," Cronic, 466 'U.S, at 658, For example, in the unusual case where "counsel entirely fails to
subject the prosecution's case to meaningful adversarial testing," then, for Sixth Amendment purposes that

renders "the adversary process itself presumptively unreliable." Cronic, 466 U.S. at 659.

Several instances of deficient performance may be aggregated in order to construct an ineffectiveness claim,

Henry v. Scully, 78 F.3d 5`1, 53 (2d Cir, ,1996); Rodriguez v. jHoke, 928 F.2d 534, 538 (2d Cir. 1991).

l\/Ir, Tawil was told by Defense Counsel Creizman that the reason for cancelling his testimony was that the
"Prosecutor‘s case was too weak", establishing lack of strategic basis for Defense Counsel’s deficiencies The
tact of not preparing an adequate defense because of the belief that the Prosecutor's argument will not be
adequate is not iri the realm of "strategic choices made after thorough investigation of law and facts relevant to

plausible options" Strickland, 466 U.S. at 690.

Defense Counsel decision not to prepare a defense by calling an identified expert witness, and then outside
of obvious conflict issues if he did not to call any witnesses solely because he believed the Prosecutor`s case
would not be adequate or because he was too busy with his other`cases demonstrates carelessness lack of
preparation and ineffective assistance of counsel lt is apparent from this explanation that Ceizman's decision as
to which witnesses to call was animated primarily by a desire to work in cooperation with Visium and lake
Gottlieb, and also to save himselflabor ~ to avoid preparing a defense that might ultimately be detrimental to his
cooperation with the indemnity of Co-conspirator lake Gottlieb and Visium, or to avoid preparing a defense that

might ultimately prove unnecessary, Pavel v. H.ollins 261 Fi3d 210 (2d Cir. 200`1).

Failure to call expert witness 'l`a.wil because Defense Counsel Creizman didn't think Prosecutor's case was
strong enough constitutes ineffective assistance of counsel because it "was not based on... a plausible strategic
calculus." Pavel v. Hollins, 261 F.3d 2`10, 222 (2d Cir. 2001). Tlie decision to not call expert witness Tawil, or

any other witness was not grounded in a strategy serving the interests of the defendant, and that, in the

25

Petitioner Stef;§$l.?lrit:i;_§eC\/Y-L?r?Ii-;c?_§fast§slz)i‘;/-|i/|me[r)igacumem 23€§§<;|1818).01188&;99175>%88/§%/1 f 58

Petitioner's case, there was no strategic reason for counsel's failure to call these witnesses But the most
egregious reason for the decision to forgo calling Tawil or any witnesses was due to conflict Visium and
founder lake Gottlieb were in an indemnification agreement and paying Defense Counsel Creizman for his
defense of Petitioner Lumiere lf Tawil testified it would have been devastating to the prosecution's case, and
the indictment may have shifted to lake Gottlieb, Defense Counsel’s main source of income Without Tawil and
other witnesses the Petitioner could not properly mount a defense to dispel the false version of events presented

by the prosecution

B. FAILURE OF DEFENSE COUNSEL CREIZMAN T 0 ATTEND ]fl\/IPORTANT DAUBERT
HEARING TO ARGUE PERl\/I'ITTED SCOPE ()F `EXPERT TESTll\/[ONY AND FA`ILURE T() ARGUE
T.HAT HE SHOULD HAVE BEEN ABLE TO ANALYZE AND OF`FER HIS VALUATlON AN D
()PINION ON THE VERY SEC`UR{_TIES THAT PROSECUTOR ALLEGED WERE MIS-VALUED.
Defense Counsel was incredibly ineffective when he failed to attend the most important Daubert hearing that
went into deciding what the defense expert witness would and would not discuss Doing so significantly
prejudiced the Defense at trial Defense Counsel Creizman instead sent aj unior counsel less familiar with the
case than he represent Peti ti oner’s interests This junior counsel had little to no experience with securities and
had very limited dealings with Petitioner’s case What the junior attorney ended up doing was a disaster She
simply backed away from every single Prosecutor request limiting the scope ofDefense Expert testimony as she
refused to argue a single position lunior Counsel deferred to every one of Prosecutors objections severely
limiting Defense in a complex securities case: a) Classification ofsecurities and the responsibility of such; “l
don’t think that this is going to be part of his testimony . .. the purpose of l\/lr. Tawil’s testimony is really to
provide background for the jury on distressed debt.” (Tr P 325 ln 4-7) b) Actual securities that are contested

“. . .their [Prosecutor’s] objection to l\/lr. Tawil [Expert] testifying about whether certain securities were, in fact,
valued properly, and l can also say that l\/lr. Tawil will not be rendering any opinion about whether or not any
security in the credit fund was properly valued"’ (Tr. P 325 ln 15-2`1) c) Characterization and functions and
roles and how a large Hedge Fund operates “. . . we would be happy to exclude that from the testimony.” (Tr

P.327 ln 2-22) She may as well have been working for the Prosecutor There is no reason why an expert

witness should not be able to discuss how other hedge fund processes work that may bear on the functions and

26

CaS€ 1218-CV-09170-.]SR-BC|\/| D `
Petitioner Stefan Lumiere v. United States of Arnericoacumem 2813$|;||188).81:8/-%i//-J98708&918/§l\3/18f 88

i

various roles within an organization and discuss the classification of securities and the actual valuation of these
specific securities The Court claimed “you had the general counsel on the stand, and you had plenty of
opportunity to bring out from him how this hedge fund operated and, to some degree, both sides did’7 (Tr. P327
ln 1 1-`14). This brings out an important point that there was not a single witness that was part of the risk
committee valuation committee or executive creating a void of information as to the Visium processes
Therefore every bit of testimony was nothing but speculation as not even the General Counsel, who was refused
access to the Valuation Committee had no access and therefore did not know the procedures at Visium
Additionally, there is no reason why an expert should not have been allowed to analyze and review the
securities in question especially given that no one presented any analysis at trial Tlie flawed and incomplete
perspective offered by SEC economist lindra who admittedly did do research on the names and that he “had
[have] some experience with valuation, but l would not say l’m an expert in valuing distressed bonds”.
Additionally, the fact that lindra incorrectly ignored the fact the C-l.\/led prices he came up via IDC did not
reflect the “Directing Class” bonds owned by Visium was “a plain error”. lt was an infringement on
Petitioner’s constitutional rights to block this from coming in: “ ...Do you now whether the lDC price reflects
the extra rights that Visium was entitled to by virtue of being part of the directing class of creditors in C*l\/Ied‘?
Prosecutor: “Obj ection lt assumes facts not in evidence The Court: Sustained” (Tr P941 ln 15-21) Plaford on
cross had admitted to the preferential rights of Visium’s stake so it absolutely was in evidence: “ Yes it did have
preferential rights lt should have been valued a bit higher because of that, .. lt should be higher than the C
Tranche"’ (Tr P733 ln 17-23); “there was a tiering structure”. (P739 ln `16). And when questioned iflindra had
done any work in distressed bonds his response is even less convincing ‘°Not that l can recall.” (Tr. P 934 ln
13-l6) What an expert witness should have been able to testify to is apparent and would have made the
Prosecutoi"s arguments fail and would have impeached witnesses Vandersnow and Plaford and Thorell: (A130
pg`l-2, l\/lemorandum of Indicated Tawil Testimony) `Examples of what expert could have done to impeach
testimony of witnesses Vandersnow, Tliorell and Prosecutor stating that Princeridge and lanney l_\/lontgomery
were “very small bucket shops”, no access to Reuters pricing, a small number of client accounts whereas they
are both reputable firms and quite large firm by broker dealer standards where Princeridge had over 800

27

CaS€ 1.18-C\/- 09170- .]SR- BC|\/| DO m
Petitioner Stefan Lumiere v. United States of ArrrericaCU em 23€3$§|§% OJ.JS/SCi//-]9817(l):)8§&/§R'/l$)f 88

institutional clients Thorell and Prosecutor’s stated Prosecutor and Thorell stated that Reuters was the defacto
benchmark would have appeared ridiculous for any bond broker or bond investor Bloomberg is the standard
platform used by bond investors and traders and for bonds it provides some quotations but these are all just
indications and come from other broker representations or runs that may or may not be “stale”. As for the
pricing service, the expert would have said that these pricing services make more mistakes the less liquid the
security lf there was a restructuring or amendments negotiated as in a distressed situation, it would not reflect

any of that so the output quote indication would not necessarily be representative of the fair value

The expert could have testified that in distressed situations members of the creditors committee would get
incremental information that the rest of the market would not know and therefore make the perceived market
price incorrect ifit was asked by a manager to stipulate to the fair value of the security Or the investors on a
committee may structure unique situations that would give them additional economic benefits that would
change the value of their position such as warrants attached or additional equity that would increase the value of
their position relative to other investors He would have testified that there is a whole process to setting a price
in a fund especially for one's that are distressed less liquid or restructured where the Administrator simply
relying on a feed from a pricing service would be wrong and not reflect fair value So the process would entail
that the portfolio manager assist and discuss the issues with the operations and accounting and valuation
committees and investment manager and their communicate this to the Administrator and auditor for their
opinions and final review lt would not be possible that with an infrastructure in place such as \/isiuin"s, that a
"rogue trader” would be able to inflate the value of a security There would be too many checks in place that

would need to be argued and discussed and finally approved

As a result ofDefense Counsel’s lack of understanding into complex securities restructurings and issues
surrounding accounting trading technology platforms, areas of risk management, processes involved in pricing
in audits7 and simple understanding of the plain facts and his refusal to hire counsel with this specialization to
work alongside him on the case, which this case required the defendant suffered extreme prejudice which

caused him a violation of his constitutional rights to effective assistance of counsel Lumiere had

28

CaS€ 1218-CV-09170-.]SR-BC|\/| D `
Petitioner Stefan Lumiere v. United States of Amer1<(:)acumem 23Cas!:e||§%.Oljg?&f;Q917S)BQE/§§A?f58

indemnification from Visium which should have gone towards hiring additional counsel with expertise
Lumiere found such legal experts with knowledge of complex finance, yet, Defense Counsel ignored Lumiere’s

repeated requests (Strickland v. Washington).

IV. DEFENSE COUNSEL CREIZMAN AL.L()WED TH`E PROSECUTOR T() USE A) MISCON DUCT
AND FALSE STATEMENTS AND PLAIN ERROR AND’B) FALSE, ERRONEOUS, AND
PERJU`RED TESTIMONY F`R()M WITNESSES
A) Tlie Prosecutor Made Materi;}l l\/Iis-Statements of Fact and Committed Plain Error

 

The Prosecutor may not make material misstatements of law (U.S. v. Cruz) or fact (U.S. v. `Foi‘lorma) or
infect trial with plain error of fact The United States Attorney is the representative not of an ordinary party to a
controversy, but of a sovereignty whose obligation to govern impartially is as compelling as its obligation to
govern at all', and whose interest, therefore, in a criminal prosecution is not that it shall win a case, but that
justice shall be done As such, he is in a peculiar and very definite sense the servant of the law, the twofold aim
of which is that guilt shall not escape or innocence suffer Berger v. United States, 295 U.S. 78, 88, 55 S. Ct.
629, 79 L. Ed. `13 14 (l935.). ln the instant case, The Prosecutor made numerous and repetitive obvious
misstatements of facts choosing to ignore obvious facts This led Prosecutors to argue irrational and non-
sensical theories while failing to investigate and understand the issues and in several cases preferring to simply
ignore the T.ruths turning the trial into a persecution of the defendant As a result ot` the numerous plain errors
of fact in pre~trial and trial7 the court and the Jury made faulty decisions based on these errors Due process
requires that a convicted person not be sentenced on “materially u'ntrue” assumptions or “misinformation” (see
Townshend v. Burke, 334 U,S.736, 68 S. CT 1252 ('1948) (at 741). Prosecutor made material misstatements as
follows which Defense counsel lacked the preparation and ability to defend; "Lumiere's hedge fund" (A`l S-A,Z l;
Tr P 6 ln l, P 6 ln 4, P 6 ln 20, P 9 ln ZO, `P 975 ln l5-`16, P 975 ln l8~19, P 975 ln 2l-22, P 976 in 24-25,1’ 976
ln 2, P 976 ln 13, P 977 ln 3`), references to Lumiere being a portfolio manager ('Al7~Al 8; Tr P 5 ln l6- l 7, P 4
l_n 13', P 3 ln l9*20, .P 4 ln 20, P 5 ln 7, P 5 ln Zl, _P 5 ln 23) and statements in summation or leading questions
using prejudicial terms such as "Spit back the quotes that Lumiere wanted", "Tell the prices that you wanted and
have the brokers spit them right back"(Exhibits) pervaded the trial This acted to inculcate, brainwash, and
infect a non-specialized jury and was especially improper because there was no evidentiary basis behind these

29

CaS€ 1.18-C\/- 09170- .]SR- BC|\/| DOCument 23 F|
Petitioner Stefan Lumiere v. United States of America Casei §§ 01€{3&5991 756§&/§?/1 f58

material misstatements of fact, apart from pointing and reinterpreting proven perjured testimony of witnesses
The facts are clear that Petitioner Lumiere was not the Hedge Fund’s manager or even “The” or “A” portfolio
manager for the Credit Fund and lie did not report to investors These misstatements of fact were done
intentionally and maliciously to confuse ajury uneducated in the nuances of many roles within a hedge
fund/financial institution and complex securities These "improper methods calculated to produce a wrongful
conviction", proves Prosecutorial misconduct that justifies a mistrial because it "so infect[ed] the Trial with
unfairness as to make the resulting conviction a denial of due process." (Darden v. Wainwright, 477 U_S. 168,
181 (1986) (quoting Donnelly v. DeChristoforo, 416 U.S_ 637, 643(1947)). Petitioner Lumiere did not and
there is no evidence of such that Petitioner ever ask the brokers ‘°to spit back prices”. Petitioner Lumiere did
“educate” and enter into discussions with brokers about new information acquired and explained the issues that
Plaford had relayed to him. Petitioner did believe the prices that Plaford gave him at the time based on Plaford's
explanation of Visium's mandate to price based on all of Visium's current private information Prosecutor made
false statements during summation and rebuttal stating that there were no disputes about certain false facts
telling the Jury that they did not even need to consider these as they were fact when they were in fact not and in
fact false and all disputed: . .let's be clear about what's in dispute and what's not in dispute, what you have to
decide and what you don't have to decide 'jl`here can be no dispute that the defendant was secretly pulling the
strings behind the scene . that Lumiere knew that using inflated values undermined this process and caused
Visium to lie to its investors." (Tr P 974 ln 8-19). . .You heard the defendant, in his own voice on those
recordings admitting he knew what he was doing . . .He egregiously mismarked securities and because of that,
he is guilty." (TR 19974 ln 20*25 to P975 ln 1~9) ".._l_/umiere and the credit fund fraudulently overrode
independent third-party prices to boost the fund's performance"(Tir P973 ln 10-12) "lndeed, there can be no
doubt that Lumiere, an educated and experienced hedge fund professional, understood what my colleague l\/li'.
Williams told you at the beginning of this Trial,,.The evidence shows that Lumiere knew_. that their
undermining the valuation process and falsely boosting the performance was wi'ong." (Tr P973 ln 24-25 to _1)974
ln 1-7) "There can also be no dispute that the defendant knew that Visium had promised investors that the
valuation process was going to be independent from the investment team,. . . _" (Tr P974 ln 15-19)

30

CaS€ 1. 18- -CV- 09170- .]SR- BC|\/| DOCument 23 F|
Petitioner Stefan Lumiere v. United States of America Case! §1%.01]?§€]\//£|99175)@§&/%@3)]¢ 58

Prosecutor misstates the facts by stating that Lumiere had admitted to what he was doing by using recordings of
him almost a year after he left Visium where statements were made after the fact. ln fact, the tapes show that
the defendant is looking to possibly be a responsible whistleblower if there is something indeed wrong at
Visium and consults with an attorney about it before Thorell does: He accuses Plaford of mismarking but this is
based on new information acquired from his previous meetings with Thorell who had said that he confronted
Gottlieb and Ku where he alleged that Ku denied that overrides existed and denied that valuations were used for
NAV Further Gottlieb told Thorell that ATl and C-MED were valued by third parties and were not mis-valued

which Thorell conceded that he was not familiar or involved in the analytics of those investments

z

" First, he manipulated and corrupted the independent valuation process at Visium's credit fund, second, he mis~
valued securities in that fund to inflate their values and as he told you in his own words during this Trial, he did
that egregiously from 201 l through 2013." (Tr P972 ln 1-5 and similarly “..admitting he knew what he was
doing” (Tr P 975 ln3 -5_) and again: ...defendant told you that in his own words .. There’s just no ambiguity
there . . in charge of ATl and played a large role in China l\/led.” (Tr P978 ln 5-17) and “Lumiere told you that
he and Plaford falsified marks levels performance.’7 (11.)978 ln 23~25) and again “wh,en he said he`s been doing
this since 2011 ” (Tr P 997 ln 25 to P 9981n 8) and “Admit that he would dictate prices to brokeis ” (li P
998 ln 18-20)

"What does the defendant admit in this conversation? He's dictating the prices . .. Because that means that lie
knows that the prices are all fake'l (Tr. P 999 ln 2-9) ('Because a security is not traded does not mean that a
broker cannot evaluate a security or a position That is the nature of an illiquid market`). There is no evidence
whatsoever that Petitioner knew that they did not give an honest assessment of the quotes he was requesting for
Plaford’s Credit Portfolio. ln fact evidence shows that Petitioner-did explain the situations to brokers: Plaford
states this: “ “he could explain what was going on” and he ended up doing more and more explaining” (\ Tr P
675 ln 3~9). When asked if Vandersnow recalls “speaking about any model s” or “research that he personally
had done” or “why he believed a security was worth a certain amount” He consistently states that " l

do not”. This statement is in the present about occurrences years prior and he simply states that he does not

31

C 1:18- -09170- - `
Petitioner Stefa fai?_?imiere (\:/\./United S`fe§t§s §?l|\\/|me|figacumem 23€3$|,:€||§%.Oljg-SC]V/%QUE@§§/§§/l?f 58

recall (Tr P 502 ln 10-21) In response to question if he knows whether brokers did research to come up with the
numbers Thorell states that “No, l do not know that.” (Tr jP 360 ln 5-7)”. Several internal recordings
demonstrate that Petitioner did discuss the situations and research with brokers(Cl\/lED-Ameesh-Plaford-
Lumiere Recording; Cl.\/I.ED Brook-Lumiere recor'ding). The Prosecutors picked on l single recording where
Petitioner read off a list of securities which did not have unique situation except and even here he states that one
is a recent issue issued at par which means 100.

"Lumiere was the No. 2 guy He was also a portfolio manager and an analyst (Tr P 975 ln15-l6) (see Thorell
Perjuiy below which refutes this). “He managed a hundred million dollars on his own, a hundred million
dollars worth of distressed debt That is not a nobody That’s almost 20 percent of the credit fund.” (Tr P 975
ln 23- P 976 ln l) (This was false as seen in Thorell, Keily, Plaford Perjury section Petitioner did not manage
any part of the Credit Fund). "`As l mentioned earlier, that’s why the defendant on cross-examination kept
running away from his title He’s a portfolio manager He managed a-hundred-million dollars_"" (Tr 131002 ln 4-
7`), "They were running around from his title of portfolio manager , .You know that's totally ridiculous ..
Lumiere advertised it on all of his e-mails from 2011 to ’13. ('Not a single document shows that Petitioner is a
PM in the Credit Fund but they do show he is a Pl\/I. in Global Fund and was Pl.\/l in Balanced His title on
signature does not refer to Credit Fund) You also heard evidence that he managed a hundred million dollars on
his own, a hundred million dollars-worth of distressed debt." (_Tr P 975 ln 18-25) (Tr P 999 ln 2-9) This was
clearly not part of the Credit Fund (see Thorell, Plaford and Keily Perjury below where both Plaford and Keily
admit that Petitioner was portfolio manager in Global Fund and Balanced, Not Credit Fund.)

The fraud started with the defendant” (P986 ln 4) "‘lt started with the defendant” (P 976 ln 9-11)“These were the

defendant’s securities.” (P1055 1n_14) y

“He sent emails saying these are mine.because he wanted to get paid off of them..He said please include these in
my P&L” (P 1055 ln 13-`1.7) This is false Email does not mention that the securities are Petitioner’s or that
requested PNL. He is simply asking for `PNL Contribution to the firm for a multi-year period This proves he is

not seeking payment for these (See recording Plaford Review and`Jindra Perjuiy)

32

CaS€ 1. 18- -CV- 09170- .]SR- BC|\/| DOCum n 2
Petitioner Stefan Lumiere v. United States of America e t 3 Ca§e||§l 0.01]8[?€']\;£|99175>@§§/§?/1?]¢ 58

So he corrupted the valuation process." (Tr P976 ln 23) (Plaford and Thorell admit that Petitioner is not part of
overrides See Plaford and Thorell Perjuiy which refute Prosecutor misstatement) Prosecutor misstates the
evidence after it has been proved incorrect "And then Lumiere told them the prices or the levels that he
wanted .. Lumiere used those fake prices to override ,..were used to calculate the NAV, and that was sent to
investors and.... Plaford loved what Lumiere had figured out." (TrfP977 ln 5-`.15). "..1the defendant lied to
investors about the fund`s valuation process and about the fund's actual performance." (TR P972 ln 6-8) " He
told lies to investors to line his own pockets 1_ " (Tr P972 ln 18-20) These are all proven false as Petitioner did
not pocket a single penny ofbonus from the Credit Fund for work done in the years of the alleged fraud Yet
Prosecutors continue to restate the lies " This includes that Lumiere and the credit team were secretly the source
of the valuation of securities in the fund All, again, in direct violation of what the investors were told," (TR P
973 ln 6~9) ln recorded conversation Ku states that quotes from investment team were for internal purposes and
did not go to vi\lAV and Stratum report identifies that some positions were not verified by Administrator and
some were provided by Investment Manager which is acceptable as per the Compliance l\/Ianual and Offering
l\/lemorandum). Prosecutors across the board reiterate fabricated allegations and refuse to accept that the
Compliance l\/la.nual, Offering l\/lemorandum and common sense show that Investment l\/Ianager is ultimately
responsible for pricing that the investment team could provide input and should provide input when needed
which is exactly in situations like C-l\/led, ATL Nebraska Book, Sevan l\/laririe, and `USON. Prosecutor prefer to
ignore the truth, simply because the truth would demonstrate that they had no case so it had to be based on a

sham theory stuck together with fabricated ambiguous and perjured testimony

“Claimed that Lumiere did not provide the brokers with his own research”; “Lumiere did not believe the
values” ‘ Claimed that Lumiere's buddies were Vandersnow_, Brook and O'Callaghan” ( all if this is proven

incorrect by recordings evidence, testimony on and off the record; CMED-Shah-Plaford Transcript)

The actual undisputed facts are that Petitioner Lumiere was a portfolio manager in the Visium Global Fund in
which he managed a perfectly legal and legitimate operation Prior to this he managed a perfectly legal and

legitimate operation in the Balanced Fund dedicated to Special Situations/Distressed These poitfolios had

33

CaS€ 1218-C -09170-JSR-B |\/| `
Petitioner Stefan Lumiere v\./United States Of;Ame|figaCUmem 2%3§|§§()1]8/?&;9%75>8§§/§&?]¢ 58

absolutely nothing to do with the Credit _Fund. Petitioner was neither expressly nor implicitly a control person
or portfolio manager in Credit Fund, nor did he have any say in pricing the securities or in any trading
discretion for the Credit Fund which contained the securities that the Prosecutor alleged were inflated (Al -Al 6;

Proof Petitioner is solely Credit analyst in Credit fund but Portfolio l\/lanager of a different, unrelated fund)_

-Pi'osecution told J ridge that Lumiere never made any effort to report issues until FBI raided his apartment This
is a knowingly false statement Prosecution knew that Lumiere had been the one that initiated an investigation
of the issues by reporting the incident to several attorneys and asking for advice on how to proceed (See Knuts

Declaration and Emails & Thorell Bar recording and Thorell recordings and Lumiere-Thorell Recording)

-Prosecution alleged that Lumiere had compliance issues at Visium, and did not honor expense requirements
stopped showing up to work, and did not report trading with his brother These compliance issues were only

introduced to Petitioner after leaving Visium and initiating cease and desist on J. Gottlieb for slander

-Petitioner was not regulated by FINRA and not a broker and not subject to any of their rules but Prosecutor

claimed that he broke their rules The introduction of this into trial was an material error

-l\/lotion to suppress hearing from Oct l9th, 2016: Prosecutor asked if agent knew that there were other
recordings based on his investigation and the agent replies yes This would have been impossible to know by
the time of proffer session where Petitioner made statement that Agent had left behind several hard drives

during search going to Petitioner’s honesty and good faith which Prosecutor’s misstated continuously

Prosecution claimed that Lumiere corrupted brokers T his is false Plaford initiated the call to Princeridge to
simply request quotes and offered to give them Visium's estimates lt was not Lumiere that initiated this

process but Plaford at the recommendation and approval of lake Gottlieb and Steven Kui

-Lumiere did not have a friendship with Vandersnow and had met him on only one occasion and only spoke to

Odeon broker on l single occasion on Thorell`s landline.

--Agent Callahan Review of evidence was suspect as he only went'over it in several hours over 2 day period

However it is not likely he would have been able to thoroughly review the material within folders subfolders

34

CaS€ 1:18-CV-09170-.]SR-BC|\/| D `
Petitioner Stefan Lumiere v. United States of Ameri<?acumem 2%35|:€||§%.011.]€!-3€¥//-]99175>8§&/§1§/|?]¢ 58

and files that represented millions of tiles in several hours However Defense Counsel failed to question on

this Also why were no protocols followed as in l\/Ietter where specific protocols were filed

-Agent Callahan’s claim that he did not know of any other attorneys except for Udell- False statement as
Prosecutor had been given list of.Petitioner’s attorney where asserted privilege and mentioned during Attorney

proffer with Udell and Agent (Al47_)

-Agent Callahan stated that Prosecutor was in cooperative posture with Defendant only through April '15th,

2014 (clearly false as was attempting to cooperate through at least September 2016 (A83, A69)

-Princeridge and Janney Montgomery firm size relative to JP l\/lorgan was irrelevant as most brokers specialize

in covering smaller less liquid issues (Affidavit Expert Pending, A124, A`123, A122)

~Princeridge and .lanney l\/l.ontgomeiy had every ability to check pricing on most issues through customers their

Traders, and interdealer brokers like I,CA`P and GFI (Affidavit from expert witness still attempting to get)

-Lumiere did not call Princeridge and Janney l\/lontgomery bucket shops Calling a firm a bucket shop does not
make them one regardless as Princeridge are not small brokers but medium sized institutions Recording where
Lumiere mentions bucket shops would be the only ones hurt if Visium shut down and does never reference

Janney and Princeridge as such)

“That’s, by the way While he’s still working at Visium That’s riot after the fact That’s there and now And
he tells Pliil don’t tell anyone about this by the way,Phil,, but the fund is~¢the marking is BS. “ (;'l`r P 1052 ln
`18-2'1) (Prosecutor takes the statement out of context which is the discussion of Petitioner hiring an attorney to
leave Visium and 2 days prior to disclosing to J` Gottlieb that he wishes to leave The context of this telling PB
riot to say anything was meant for right now as he was leaving the firm Petitioner then states: “ at some point 1
tliink_l don’t know, 1 think at some point the SEC will just hear about soinething.” (Conv w PB 4,14.13 P 16
ln ln 7-10) that lie will leak the information to the SEC which is does shortly thereafter or at least to a former

S.EC Attorney at Park & lensen) (Transcript Trial; Transcript, Transcript Trial where leaves out leak to SEC)

35

CaS€ 1:18- -09170- - `
Petitioner Stefan Lumiere ?/\./United S`faSt§s |ED)J?A|\/|me|i')igacumem 23€3;:€||§%.01¥?&;9917§@gE/8R/1())f 58

Prosecutor Extortion claim: “Well, first, we can extort him. I’dlove to be able to go get himi,” (Tr P 399 ln
6-8). This was incorrectly transcribed and the Prosecutors used this manipulated transcription to derive an
argument for motive as to why Petitioner made recordings at Visiuni. The Corrected transcript states: “Well of
course we can’t extort him. I’d love to be able to go to him."' (Al38-A1.39) This error caused material prejudice
at trial and its inclusion were grounds for a mistrial Defense Counsel failed to go over and independently
transcribe recordings showing significant ineffective of counsel. l{egardless, the entire context never should
have been allowed in trial and it is quite obvious that the error was intentional (Lumiere #3, 'frariscript
Prosecutor; Corrected Transcript) lt is also clear from the language that there is beyond zero intent from
Petitioner to do such a thing, but in other recordings Petitioner is actually warning Thorell: “ Thorell: Would
you sell it to me? SL: What? What do you want? Thorell: To make money SL: What?. Are you talking about
just trying to expose them‘? You can’t do that That’s extortion.’7 (A149 p34)_ And Petitioner further states that
he does not care about money and that his only concern is that he wants to make sure that investors are treated
properly". But the Prosecution goes on to use other variations of the incorrect transcript to further infect the
trial and lury with not a single objection from Defense Counsel.: ‘:‘it"s chilling-it’s to extort Chris and J ake of a
hundred million dollars” (Tr_ P 1065 ln 11-13) “Lumiere said that he wanted to extort 1 ake Gottlieb and Chris
Plaford for a hundred million dollars”("fr P 1006 ln 1_7-19) Prosecutor knows from recordings that Petitioner
would never do that and had advised and attempted to stop others from doing so: “.,1 don’t want to use it as a
bargaining chip and 1 told them don’t use this as a bargaining chip because . . lt’s going to be considered
extortion And that’s an offense” (A lP58 ln 6-'12). Prosecutor incorrectly transcribed a revelation of Petitioner
at hearing what Ku was stating to Thorell about NAV: “`Even though Chris has been manipulating
valuations",(T,r P395 ln 19-24) when the correct transcript said “ So Chris has been manipulating valuations?”

i

which has a completely different meaning

-At l\/Iotion to Suppress Hearing, `FBI Agent lied: a) Stated falsely that he knew there were other recordings and
that Petitioner did not tell them of the existence; b) the existence of privileged communications c) knowledge

of any other attorney that Lumiere had worked with.( See Udell Declaration7 Knuts Declaration, Udell Proffer,

36

CaS€ 1:18- -09170- - `
Petitioner Stefan LumiereC\/\./United S`f§t§s|z)?R/|me[r)iggumem 23€3§@||RI%.OH?(J\HQQUSBQE/%§/l(ff 58

Email Callahan Knuts) After being aware of these and agreeing not to use, the Prosecutor submitted displayed
and discussed privileged material into 'l`rial, (1`r P 980 ln 20-24; Exhibit 1010 in 'l,`rial and in summation; email

from Creizman on points of privilege and mistrial)

- Reuters and other c‘pri,cing services” are not defacto benchmarks as Thorell repeatedly stated And the pricing
services are not markets as the Prosecutor stated repeatedly and witness Jindra stated and published in exhibits
They are not to be confused with valuation services such as those provided by 31`d parties such as \/aluations
Research Cornpany (VRC). They are also not exchanges and the price quote published by these pricing services
cannot be relied as an expected or guaranteed transaction price especially with less liquid or restructured
securities (Reuters disclaimer; Re'uters white paper; Email Thorell to operations in lune 201 1 on Reuters errors
and example of bonds of GAPT and Reuters pricing 23 points offifrom market) He also said this is key, the
defendant never told him anything about his own research The defendant never said 1 know this is worth X
because 1've done all this work He just was reading list after list of prices And you heard the very same thing
from Plaford Remember, once the defendant left the firm, Plaford had to take over for a few months and dictate
the quotes himself (Tr P98_1 ln 22 to 982 ln 5) Thorell's statement of the hierarchy is perjury and the
Prosecutor's assertion that Lumiere was "Nurnber Two" as asserted by the Prosecutor in summation is a false
statement and without merit The Prosecutor then in summation and sentencing falsely reinterpreted this
ambiguous statement to state that Petitioner was the "l\/Iastermind\" and the “Puppet master pulling the strings
behind the scenes" of the fraud when it was clear from the evidence that Petitioner was not a ringleader or even
knowingly involved in any fraud Prosecutor states that: “not one document, one model, no shred of paper in
this case that shows the defendant had a good faith belief in these prices.” (Tr P 1059 ln 2-4) 1`he Pr'osecutoi*s
entire case is based on a chosen signature page, when there are multiple versions of Petitioner l.-umiere's
signature page depending on which one's he has updated T he Prosecutor's argument on this point, is the
equivalent to finding ajanitor at lBl\/I who also has a hot dog company on the side where he has a business card
that states President of H.ot Dog Company. And by the same logical sequence stating that he is the President of

IBl\/l. lt simply does not make sense and is knowingly false as every piece of evidence apart from lying

t

37

CaSe 1.18--CV 09170- JSR- BC|\/| DOCument 23C Filed 01/31/199 4 f58
Petitioner Stefan Lumiere v. United States of America Case No 18C-V90170?.l§E/£1i}1\/13)
testimony supports As a result ofDefense Counsel Creizman's incompetencies, Petitioner Lumiere was deeply

prejudiced at trial.

B_) Perjury of Witness: The role of the Prosecutor is to seek truth and justice To knowingly allow perjured
testimony into the trial is a crime on the court and on the Constitutional rights of the accused ln the interest of
protecting the rights of the accused it is extremely important that the Prosecutor does not, intentionally or
unintentionally misstate facts in evidence or mislead the Jury with misleading or false statements to simply gain
an advantage to win a case As a result of any material perjury in trial, whereby the Prosecutor "knew or should
have known of the peijury,", the conviction must be set aside "if there is any reasonable likelihood that the false
testimony could have affected the judgment ofthe J'ury." l.d. at 456. ln United States v, Agurs 427, U.S. 97, 103,
49 L. Ed. 2d 342, 96 S. Ct. 2392 (1976). The commentary to 3C1_l is explicit, that the phrase "impeded or
obstruct the administration ofjustice includes perjury". Perjury is committed when a witness testifying under
oath or affirmation gives false testimony concerning a material matter with the willful intent to provide false

testimony

1

The Prosecutor allowed knowingly perjured testimony from cooperating witnesses and immunized witnesses,
FBl Agent, and other witnesses at trial and allowed purposely misleading statements from same and from other
witnesses at Trial. Additionally, the prosecution team failed to properly investigate the facts and purposely
denying the facts that were available through every channel. The"prosecution team's introduction of knowingly
perjured statements from witnesses, its own introduction of known false facts and implausible fabricated theory
brought onto the record in opening and closing statements and throughout the trial by using manipulative tactics
such as prejudicial questioning, iniiammatory statements leading questions and questions from witnesses that
lack any foundation This so infected the trial causing irreparable harm to defendant and an utter denial of his
due process rights For a Prosecutor to use devious and underhanded means, cheating, burying facts deep into

18 million non-searcha.ble documents in discovery, hiding facts and evidence, denying obvious facts, knowingly

taking recorded statements out of context, leading witnesses to lie while offering them deals for the sole purpose

38

Case 1:18-0\/- O9170- .]SR- BCI\/| Document 23C Filed 01 /3 C1/ 199
Petitioner Stefan Lumiere v. United States of America Case No. 18~ 917 OFJQE/é§/l?f 58

of winning a case and ignoring the required protections afforded to the accused by the laws of the Constitution

is an utter an complete aberration of the Constitution and of the United States system of Justice.
Immunized Witness Thorell Periui'v during Trial and Pathological Liar:

Thorell’s testimony was riddled with perjury and purposeful misstatements of facts with the sole purpose of
bearing false witness against Petitioner He failed to notify Prosecutors of over 30 hours-worth that he had
made until just before the trial (Email). He also failed to mention that he attempted to blackmail J. Gottlieb on
two occasions for 2 million dollars which 11 Gottlieb admitted to when asked (Al36 and A'137) He failed to tell
the Court and perhaps Prosecutors that Petitioner had been the first one to notify a former SEC attorney of
something "potentially" wrong at Visium and offered to have this same attorney speak to Thorell about it. l~le
also failed to mention that Petitioner had spoken to Thorell and warned him no to trust Plaford and that lie
should leave Visium (Recording Lumiere~Thorell; Declaration Attorney Knuts). lie also failed to notify the
Court or possibly Prosecutors that lie had attempted to purchase Petitioners’ recordings at Visium but Petitioner

old him that he could not use them for Blackmail as that would be an offense He also failed to mention that
the transcript of recording which he testified as true was actually a lie. Petitioner did not say “Well First we can
extort hi mi"` (Tr P 399 ln 6-8). lt said “Well of course we can’t extort him” (A 138~139) which infected the trial
and jury. Given the prior conversations with Petitioner, there could be no confusion that Petitioner had a moral
obligation and operated with utmost ethics, yet he turned on the one person that was looking out for him out of
greed Petitioner told Thorell who wanted to buy his recordings that he could not use them to blackmail Visium
as that would be an offense, and that if anything was wrong_, the SEC is the only solution as to who to report to.

When it came to a whistleblower discussion, Petitioner stated that he did not care about the fee but was only
concerned that investors were treated properly, to which Thorell r_esponds: What? lnvestors‘? Who cares? l want
the moneyl” (A153) During trial his blatant perjury was abound “. . .lt was my understanding that he was
portfolio manager in charge of a section or a subsection of the credit fund , (Tr P 244 ln 7-12.) Thorell differs
to “his understanding” as opposed to being sure exemplifying ambiguity over a material matter of control:

Thorell hid from an affirmative statement to avoid clear perjury _This material misstatement misleads the Jury

‘7

39

CaS€ 1. 18- -CV- 09170- .]SR- BC|\/| DOCument 23 F|d
Petitioner Stefan Lumiere V. United States of America Case|(§l §1(<13.01]§£?(?\;£|99170>@§&/£0§/1 f58

and the Court to infer responsibility over the Credit Fund, Whereas when he refers to his true boss Plaford
Thorell states with no ambiguity: "He (Plaford) was the portfolio manager for the Credit Fund. (Tr_ P243 ln 16-
17 (Tr P 245 ln 9-10) The Credit Fund had only one portfolio manager (Plaford) which was evident throughout
every document and other piece of testimony (A4-P3, marketing material, Keily Cross P147 ln 16-25 and P`148
ln `1-5; Plaford Cross P756 ln 6-9 and Plaford Direct P 651 ln 25, P 652: ln 11-'18; Credit jFund foer'ing

l\/lemorandum. Lumiere did not manage any part of the Credit Fuiid A4-P3)

Petitioner was not a portfolio manager in the Credit Fund as Prosecutors (A41P4, A2P17, A4, ASPS, A_5, A6P4,
A7P'1, A8). On cross, Visium General Counsel Keily demonstrated Tliorell’s perjury: “Q. One was in the
Global Fund as a portfolio manager . . ./ A. Yes.. / Q. _And one in the Credit Fund as an analyst . ./ A. Yes.” ("l`r
P'154 Ln 8-15), “Q. The portfolio manager of the credit fund portfolio was Christopher Plaford . ./ A. Yes. . 4/ Q.
No dispute about that , ./ A, None (Tr P 147 ln `18-22). Keily referring to Plaford: “He was the portfolio
manager and had responsibility for everything related to the investment management of the credit fund ln other
words, he, as l understood it, had final responsibility for making buy and sell decisions with respect to the

securities in the credit fund held (Tr P'1.48 ln 1“5). ii

Thorell continues to testify perjuriously to Prosecutor’s leading questions: “Q Could anyone other than l\/lr
Plaford or the defendant make the decision to buy or sell a security in the Credit Fund? A_ 'No.” (Tr l’ 246 ln 5-
7). This was a key issue called “trading discretion” typically tied to area of responsibility for a fund which
Thorell lied about Witness Plaford the portfolio manager of the Credit Fund does not corroborate Thorell’s lie
on this material point by stating that all analysts can put on positions of smaller size: “. . . all of the people who
are saying "analyst," Stefan included had the ability to put on positions in varying sizes on their own without
my approval" (Tr P 755 ln 1-7). Yet Plaford breaks this down further during questioning to further show that
Petitioner Lumiere was not a portfolio manager and had no control of Credit Fund : “Q. Could he make trading
decisions and by that l mean a decision to buy or sell a security?../ Ar Yes. ..Q, For how long did he have that
power?..r/ A. A year or two. Q_ Was that taken away? ...A. Yes..'.” (Tr`P 651 ln 265 - 6521’n 8 ) Given that

this decision making authority which he alludes to as trading discretion was taken away due to “allegedly” poor

40

C 1:18- -09170- R- `
Petitioner Stefa(rrjisl_?imiere %\./United S`faStes lz)i°:f|i/|me|i)igacumem 23€&1§€!|§%.0113!?&;99170>@§&8&1()# 58

performance according to Plaford which began in 2011, we can logically infer that the since the fund started in
l\/l,ay 2009 that Plaford said he had this discretion ended before any of the alleged misconduct rl`he ability to

§
make investment decisions defines a portfolio manager as per Keily. (l<eily direct Tr P45 ln `18-19, A22) This

refutes the following statements by Thorell: “Lumiere managed 850 to 875 million in a subsection of the Credit

`Fund”, “Lumiere directed him to trade”; “Lumiere was a portfolio manager”

lt is clear that all of Thorell’s testimony is a fabrication, designed for his sole motive of a big payday
whistleblower fee feeling no compunction for framing Petitioner (Email showing that Thorell is unusually
avaricious and cares only whistleblower fee). What follows is a barrage or re-interpretation and re-invention and
fabrication using bits and pieces of recorded statements taken out of context Thorell continues to lie to
implicate Lumiere; “Where did you get the securities and the prices you wanted from? Where did you get that
information?___Stefan. . (:Ti' P 359 ln .18-25 to P 360 ln 1-7). Plaford refutes Thorell's statements Plaford
admits that he instructed Thorell: , .At some point, did you, yourself, stop sending prices to operations? At
Yes. ,. A, Steve Ku asked me to have Jason Thorell send them instead?... Did you then instruct Jason Thorellj
the trader, to send the prices to operations? A. 1 did Q. Did he follow your instructions? A. He did.” (Tr P 677
ln '13-25 to P 678 in 3-7). Thorell even admits that the pricing process was managed by he and Plaford and
initiated after Plaford had left a meeting with Visium Ex'ecutives which we could infer to mean Gottlieb and l<u_
lie and Plaford both admit that Petitioner is not part of the process Thorell’s fabricated story does not make
any sense but most obviously confused the Jury and the Court: “i. .Q. And June 201 l, you leave his office

Did you tell anyone about it? A. No. Q. Did you tell l\/lr. Lumiere about it? A. No. (Tr P 417 ln 24~25 to P 418
ln 1_-3) “A. My understanding was that Stefan was communicating to the brokers that these are the levels and

giving the brokers guidance on behalf of himself.” (Th_orell Direct: Tr 1P357 ln 5-7)

Yet Plaford reveals that Thorell’s “understanding” is a cloaked lie".: “Q. And during those calls you told l\/lr,
Lumiere what prices to ask the brokers for; is that fair to say? A, Yes. (Tr P732 ln 2-4) “Q. Let me break this
down You told Stefan Lumiere what prices you believed C-l.\/IED should be at, Correct'? A. Correct. Q. You

asked him to go to certain brokers and explain to them why you viewed the price the way you viewed it,

41

0

CaS€ 1. 18- -CV- 09170- .]SR- BC|\/| DOCument 23 F| 01 3
Petitioner Stefan Lumiere v. United States ofAmericaCase|iElC<jJ.1§£€\;;|'99170>@§&/£0§/1())]¢58

Correct? A. Correct," (Tr P739 ln3 -9) Plaford admits material issues that go to‘ good faith” which refute all
of his prior statenients, 'fhorell’s testimony and the Prosecutor’s allegations These statements should have
been used to impeach Thorell, \/'andersnow and Plaford’s own prior testimony and all of the Prosecutor’s false
allegations which Defense Counsel failed miserably while admitting he did not know how to impeach a witness;
Creizman: “Who determines iflying?" (Tr P 428-429) Thorell's erroneous “understanding” that Petitioner was
communicating to the brokers that these are the levels that Petitioper wanted completely contradicts and
therefore does not corroborate Witness Plaford’s testimony Plaford admits that he was the one that told
Petitioner Lumiere “Visium's” estimates of prices and he also admits to that he is told to explain to brokers why
Visium viewed the prices (values) a certain way. And Thorell also admits that he does not know ifbrokers did

research ‘“.Q Do you know if the brokers did any research to come up with the numbers they sent back to you?

A, No, l do not know that."’ (Tr P3601n 5-7).

On cross Plaford discussing overrides admits that Petitioner Lumiere "wasn’t involved in that part ofthe
process Nor” Therefore how is it possible that he is a knowing member ofa conspiracy which allegedly centers
around overrides? Nowhere on the record does anyone state that §etitioner is a knowing member of this
conspiracy and evidence shows quite the opposite and shows Petitioner’s good faith and ethics Plaford admits
to his involvement with Thorell ` “Q Now you were also the one who made Jason Thorell send the override list
to operations? correct`? A. Correct. Q. And you had him do that for 2 years, correct‘?..,” (Tr P 759 ln 22~25 to `P

7601n111)

Plaford admits that it was lie that lead the override process and decided which securities to override °“Q. lt was

you who decided every month which securities would be overriden, correct? Ar Correct.

Q. And you were the one that highlighted the names on the spreadsheet, correct? A. Correct»” (Tr P 758 ln `14~
'19) T'horell next uses the Visium Credit F`und Organization Chart;io make a case that there was some sort of
hierarchy to the organization chart that led him to understand that Petitioner Lumiere was a portfolio manager
by selecting the organizational chart designed for March 2013, where Petitioner Lumiere is listed as “‘an

analyst”. (A2, A4, A5): ” Q. ...Who is number two? A. Stefan Lumiere” (TrP 242 ln 13-25 to P 243 ln 1914)1

42

Petitioner Stef(§(fisl_?i r:i'i:i;'rSeC\/\./_L?r?i:*|t'; §Et|§s% R/|me|i')ircz)acumem 23€&1!<»:€||§|%.0£8?£\£199170>?]§§&%]¢ 58

Plaford’s testimony impeaches Thorell again here when referencing the organizational chart of the Credit

Opportunities Fund: “A. 1 don't draw a big distinction in the order that these are presented either_"' (P 756 ln 15~

 

1617 `Whei'i asked about hisinccting vwith»fiotilieb which "l`horell recorded Qllow didyou ieclbcloic you l f
contacted him? A. Very nervous, terrifi ed (Tr P3 74 ln 15-18). However on cross he admits to a quite different
frame of mind “Q you told my client that you felt that you could outwit .lacob Gottlieb; do you recall that? A_ l

do. (P407 ln 7~12)
Coonerating Witness Plaford Periurv:

Plaford incessantly testified with false, misleading, and perjured statements regarding influence and control
over setting or marking prices prejudicing the court and jury resulting in a miscarriage of justice Plaford was
brought up on charges of insider trading which based on .Plafordl§.tiesto ex-FDA officials and his newly
formed company, Claravant which advised clients on FDA drug approvals which had ex»FDA officials on the
board as well, makes it likely that he would admit to something smaller in order to avoid further charges
Plaford lied incessantly to the Prosecutors and the FBl which he admitted to; “Q. Now, what was the
defendant's role in the credit team‘? A. He was a senior analyst/portfolio manager ., Could he make trading
decisions _. Yes. .r For ., a year or two”.(Tr P 651 ln 23-25 to Tr P 652 ln 1-8), Plaford falsely states that
Petitioner was a portfolio manager and analyst in Credit Fund, but at same time he states that Petitioner did not
have the ability to make investment decisions beyond the first year or 2 years of the fund therefore Petitioner
could not have been a portfolio manager during the periods in que.s,tion,r,,,l?lafordl.ater,on cross_,admitsto this; Q
Stefan Lumiere was not a portfolio manager in the Credit Team--Fund, Correct? A. He was a portfolio manager
in the Balanced Global Fund. Q. Correct.“ (Tr P 756 ln 6-9). Plaford lied when he said that China l\/led was
part of Petitioner’s P&L: “. . . A. ATL Sevan l\/larine, Nebraska Book, Friendfinder, China l\/1edica1, to name a
few_ . . (Tr P 655 ln 9*22)(See YE Review: Plaford states that C-,l.\/l.ed is not part of Petitioner P& l;). Yet on
cross he admits that “Stefan was not the point person on C-Med.” (Tr P 741 ln 23) And on cross when asked if
Ameesli Shah who was the primary analyst and point person on C-l\/led was part of inflating the value of the

securities Plaford says “ He didn’t- he might have been part of the conversation on the painting the tape." (Tr

 

Petitioner StefgiJiSL?i r:i'i:i]e'rge_%\./_L?r?ife?c?§fast§s%?R/|me|i“)i€acumem 23Ca§d|§|%.0fd?é\f;?170>figE/%(ii/lcif 58

738 in 5»11), (Recording Ch/IED-Plaford~Ameesh~Lumiere: Plaford discusses the fundamentals of tiering of C~
M.ed and the confusion over other classes of securities) In evidence, it is clear that Plaford has said that Ameesh
Shah went to Valuation Committee to amend prices (3503~5, 3503-1_8) So Plaford claims that Petitioner was
part of the conspiracy to inflate C»l\/led while he is admittedly says that Petitioner is not the primary analyst
working on it with evidence not his P&L so where is the motive‘? He even dilutes it further by stating in a
frustrated tone: “All l said was that Stefan worked on C~Med and he worked on a number of other things l
have been clear that Aineesh Shah also worked on C~l\/led_"` ('1`1'.‘1§738 ln 5-9) YE review recorded
conversation clearly has Plaford state that: “C-l\/led is not part ofyour `P&L” (YE Review) T'he positions are the
responsibility of the Poitfolio manager as Keily stated and the Prosecutors and Plaford are trying to push it onto
Petitioner (A22 Tr P 45 ln 7-`19) And the Prosecutor admitted that there is nothing wrong with an analyst to
give his opinion or analysis (Prosecutor Opening; A22_l Tr Pl l1 ln `17-18). Plaford clearly describes the
functions of an analyst or point person that covers a name clearly revolves around building models, keeping
track of conference calls and earnings, speaking to management and doing the majority of the research These
are the functions that Petitioner discussed generally with Plaford weekly. This had nothing to do with setting
prices Pricing is the responsibility of\/'isiuni (lnvestnient l\/lana§:r) and the Valuation Conirnittee that
discusses all this with Administrators and auditors and third-party valuation companies before deciding on a
value and making a representation to investors The analyst’s role is to give his opinion nothing more lie does
not sign off on pricing that is used by management This is clearly why, it would not help the Prosecutor’s case
that Petitioner Lumiere was simply an analyst for the credit fund Tlierefore, through subordination of perjury,
leading statement and material misstatements the Prosecutors decided to conflate Petitioner’s position in
Visium Global and Balanced Fund with his role in the Credit Fund to mislead the Jury and the Court The
ineffectiveness of counsel in protecting defendant from this extreme and erroneous prejudice was more than
apparent throughout thc record lt is clear from the Prosecutor's ridistaken theory and statements made on
Opening, during direct examination of other witnesses and on Summation in which they continuously asserted
that Visium was Lumiere’ s Hedge liund, that Petitioner was a portfolio manager in the Credit Fund and
managed investments in the Credit Fund to the point of exhaustion, that the point was indeed material One

44

Case 1: 18- -c\/- O9170- .]SR- BCI\/| Documen 23 F
Petitioner Stefan Lumiere v United States ofAmerica t Casei|§d 01183(£]\/19170)?)%&/%0/1 f58

would need to be the portfolio manager and partner to have enough to be able to offer insight and opinion into
values used However, this would also not be enough He would need to have access and present arguments to
./\dmiiiistrators_ 'l:`:xecutive (`ommittee, Valuation Committee Au,,htors to demonstrate that the price being
overridden required it to be so to represent fair value One would essentially need to be a partner and portfolio
manager in order to accomplish this and a simple analyst or trader could not possibly have the access to do this
When Plaford said: "lt started with _Lumiere": Plaford used this ambiguous phrase to purposely mislead the
court into believing that Petitioner started the conspiracy Plaford used it to deflect his own responsibility and
to falsely implicate Petitioner Lumiere to cut himselfa deal The actual reference was most likely tied to an
investment that Petitioner had recommended for the Credit Fund which was on the steering committee for a
litigation against USON (US Oncology) whereby the steering committee received private information from
attorneys at Stroock, Stroock and l,avan about a settlement offer Which would result in payment of greater than
0% of amounts being litigated This was the first time that Plaford stated to Lumiere the following " l
[Plaford] am the portfolio manager of the Credit Fund The investors entrust me to price things correctly and not
based on where some brokers that do not know the information we have l don't need any broker quotes to
value the portfolio Our investment mandate states they we have to value in all the "current private
information" that we have So if we know that the bondholders are receiving a settlement offer, 1 have to value
that in." This was the reference to “jlt Started” with Petitioner conversation that took place and what Plaford
meant When Plaford stated that Petitioner Lumiere "helped create the values" (T`R p 633 2-3,..15-16), he
simply meant that Petitioner shared analytical information and m€kiels as an analyst is required to do and
includes new updates, projections and steering committee information (aka private news`) He used this classic
analyst function as as a way to purposely mislead the court into believing that Petitioner Lumiere assisted
Plaford with picking the overrides and selecting the prices used that were sent to operations “So the Prosecutor
then stated “do you mean pick the prices'?” A. Yes. (Tr P633 ln l4-'16) Plaford committed perjury as he
admitted that Petitioner Lumiere had not once picked a price or selected what would or should be overridden
This is seen in the statements above from cross examination The fact that defense counsel did not impeach
him, makes no sense The argument is easily countered by someone that is attentive to what is being said and

45 §

Petitioner Stegijisl_?i r]ni;_r$e%\./-L(l]ngif€:<?§f§r§s_|z)i°;/§/|me|f)ircz)acumem 23€;§|§§.Ol]§§€]iz;|'€?U§@§E/§§/|?f 58

conversant in the technical jargon of wall street investing Plaford also had admitted that he “picked” the prices
and that it was not Petitioner Lumiere “Q. lt was you who decided every month which securities would be
overriden, correct? A. Correct. “Q. And during those calls you told l.\/l`r. Lumiere what prices to ask the brokers
forj, is that fair to say? A. Yes. (Tr P732 ln 2-4) "‘Q. And you were the one that highlighted the names on the
spreadsheet, correct‘? A. Correct.’7 Plaford states that Lumiere was responsible for 850 to 8100 lvlillion of the
Credit Funds’ investments which varied over time This statement is ambiguous at best Regardless Plaford
admitted that Petitioner could no longer make investment decisions after 1\/1_ 2010 or May 201 1 at the latest
And recordings show Plaford stating that he did not consider Lumiere a member of the credit team (A'141p)
Plaford perjured himself when discussing the alleged “Painting the Tape” trade in on 3/23/`12_ He stated that
Petitioner Lumiere was in his office when they discussed the C-l\/IED Trade on 3/23/12. Petitioner was not in
the office, he was in l\/liami, Fl,orida and he was at a concert at the time Petitioner had presented his evidence
that in l\/liami at the time (A84-A86) to Defense Counsel after the day after Plaford testified to this trade, but he
refused to submit it into evidence and he failed to research this trade in C-Med ahead of time further showing
his lack of preparation Plaford allegedly discusses with Ameesh Shah and Petitioner in his office in l\lY attire
time, buying at an inflated price ahead of a potential tender Petitj,oner Lumiere was never part ofthis alleged
conversation lt is not even clear that Petitioner Lumiere would know what the price of C-l\/lED would have
been at the time of the trade and whether Plaford simply gave him an order to execute while he was on vacation,
what was discussed with broker if anything, or whether Petitioner even executed the trade or placed the order
Additionally the quotes that the Prosecutor presented were stale as they had no markets assigned and there were
positive news out and positive stock moves that were material to bond values (See Jindra Perjury, See Plain
Error, See Tickets Airline, See Hotel Ticket, See Concert Ticket). Plaford states on a recorded conversation that
Lumiere should tell the brokers about the C-.l\/IED directing class_(Al 40) This discussion refutes Vandersnow's
statement that he does not recall if Lumiere ever discussed his an‘alysis or research with him. (See Vandersnow
perjury). Plaford states that Lumiere was only part of soliciting quotes Soliciting quotes is not an illegal nor is
it an unethical act. Neither is discussing viewpoints, and sharing research or asking a broker to check on a list
of internal quote estimates for reasonableness The Jury and the Court were hoodwinked by lying manipulative

46

CaS€ 1.18-C\/- 09170- .]SR- BC|\/| DOCument 23C Filed 01/3(§|_\,//1°58
Petitioner Stefan Lumiere v. United States of America C_ase N.o 18~ ~99017 OB§S/§R/l

witnesses looking to make a deal for themselves and implicate the one person who consistently acted in good

faith_
Scott Vandersnow Periured Testimonv .;,

Vandersnow committed perjury during his testimony clearly in reference to Petitioner’s role as a portfolio
manager. Vandersnow lacked the foundation to answer this without it being speculation which comes to
material perjury: “Q. What was your understanding of what Stefan Lumi ere was doing with the prices th at you

were providing him? A. He was using them to help prices--price the securities in his portfolio” (Tr P491 ln9~1 1)

Non-prosecuted witness Vandersnow has no foundation to base his statement that the request for quotes were
for Petitioner Lumiere's portfolio lt is clear that Vandersnow that Vandersnow was prepped for this to aid the
Prosecutor to avoid prosecution and the term " What was your understanding" allows Vandersnow to say
anything he wants as it does not need to be accurate or True. “l\/lr:i Vandersnow, can you please read what l\/lr.
Lumiere's signature block says? A. Stefan Lumiere, CFA, PM: distressed and special situations Visium Asset
l\/l.anagement. Q. That's enough So is that consistent with your understanding ofhis title and role at Visium? A.

lt is‘?” (Tr P5001n1-13).
Qg_lvid .Keilv Periured Testimonv

David Keily committed material perjury where he had no basis or foundation and was obviously on the stand to
help incriminate Petitioner to avoid prosecution himself Keily’s motives are clear and that was to avoid
prosecution himself ln the Thorell~Ku-Keily meeting, Keily and»:`KLi both laugh at Thorell for thinking he had
done anything wrong and tell him to continue sending quotes to operations from his boss Plaford because it
really meant nothing because it was for internal purposes and did not go into NAV. During the trial, i<eily
initially responded to Prosecutor question about Petitioner’s role at Visium by stating that “His title was both
portfolio manager and analyst” (Tr P 45 ln 5-6) and “H.e worked for the Visium Credit Opportunities Fund.’7 (Tr
.P 46 in 16*17). l*le stated this knowingly false and incomplete information to assist the Prosecutor knowing that
he was misleading a jury unsophisticated in matters of investment management Keily also committed perjury

when he stated in response to Prosecutor question that L‘in 2013 you testified that Visium shut down the credit

47

Petitioner srei§?isfii rlriile§e'e\i{'ii§ti;g's`i§t§£ ii/|me[r)rcc)gumem cha§é|f\ijopf§§d\//Yr”/§Ph/Ssi\/fif 58

Fund‘? A. ‘in 2013, in April of 2013, Visium informed the investors in the credit fund that Visum would begin to
liquidate the positions in the credit fund . . However, to meet a redemption does not mean that the fund is

shutting ln Thorell meeting with Gottlieb in lune 2013, Gottlieb states:

While discussing Plaford he offers that he was “Portfolio Manager” and “He worked primarily for the Visium
Credit Opportunities Fund. He also ran a portfolio in the Visium Balanced Fund.” (Tr P 46 ln lS to P47 ln l:)
l<eily is forced to clarify: “One was in the Global Fund as a portfolio manager_, is that right? A. Yes. Q. And one
in the Credit Fund as an analyst, is that right? Ai Yes” (Tr P 154 in 8-15). Then he admits that “He [Plaford]
was the portfolio manager and had responsibility for everything that related to the investment management of

the credit fund. . ,"’ (Tr P147 ln 2 to 13148 ln 5; A`,13P18, A4 P3, Due Diligence Questionnaire, A2 P3; A2P5).

Keily lied on likely the most material issue of trial when he responded to the following when the statement
comes right out of the compliance manual and is investment management standard and interestingly, the
Prosecutor attempts to block this key element from coming into evidence: “ if there are circumstances where a
portfolio manager believes that fair value would not produce an accurate or fair valuation for a given
instrument it may produce alternative means to value an instrument? ls that fair? /l\/lr. Naftalis: Ob»i ection / A.
No_. . .“ (Tr P 196 Ln 20-25 to Tr P'l97 ln 1-15)4 This statement was completely false and baseless and
counters logic Alternative methods are clearly part of GAA`P ASC 820 accounting standards and would be

required in the circumstances of positions as C-l_\/led and ATI (A56 and A57, A'l49`).
SE-C Witness Jindra Perjured Testimony

SEC Witness Jindra committed perjury during his testimony about Petitioner Lumiere's position and his
responsibilities by stating in response to Prosecutor’s questions based on his review of documents who was
responsible for ATI as an investment “l\/ir. Lumiere”; “Q..Nebraska Book. . ., A. l\/lr. Lumiere” “and who was
responsible for that Trade in C-l\/l.ed, “it was Mr. Lumiere” (Tr. P' 912- ln 14-16: TR P 917 ln 11-13, Tr P 919
Ln 17-19, P 922 ln 3~7) Jindra had no foundation to know which securities Petitioner was responsible for and

meaning of“°responsible”. An analyst “responsible” for a security follows earnings, news, and renders an

opinion The Portfolio Manager is responsible for the investment decision and for the representations of the -

48

CaS€ 1.18--CV 09170- .]SR- B I\/| DOCument 23 CFi|R]C(i;) O£_éI_BC'I\/l§UB’UE/%£?quf 58

Petitioner Stefan Lumiere v. United States o America C_ase

Portfolio. When the Prosecutor asks a leading question about 70 securities and what percentage Lumiere was
responsible for he states: “about a third"’ (Tr .P 973 ln 19 to P 924 ln 23) lindra lacked foundation for this
statement which was solely given an email requesting a multi~year period of P'NL contribution to the firm for
list of securities The Court accepted this as lindra’s response because Defense Counsel failed to intervene in
this ridiculous response as he had throughout the trial lfn this instance, the email that lindra refers to has a
continued email chain (, where Petitioner is being specifically denied access to the numbers that he is requesting
because Steven Ku and Plaford block Petitioner’s access to the P&L or the pricing for these securities for a
simple reason Because Petitioner Lumiere was not a portfolio manager in the Visium Credit Fund and he is not
even the primary analyst for most of the securities on the list ln Petitioner’s annual review with Plaford,
Plaford tells Petitioner that he is not allowed access to the P&L for these securities because he is not the
Portfolio manager and he is not the primary analyst for many of these ln this same meeting, Plaford states that
he has not even considered Petitioner Lumiere as part of the Credit Team for quite some time as he deemed him
to be focusing on his arbitrage portfolio in Global. This completely refutes the Prosecutors arguments and
shows the Perjury of Thorell and Plaford (Al41) Additionally, the request for PNL is for a multiple year
period and in no way implies Lumiere is attempting to be paid for these investments years after they were made
and no longer in the Visium Credit Portfolio. The fact is that Petitioner Lumiere had given recommendations
for some of them or helped the primary analyst out on some of them, but this in no way made the securities his
responsibility as it pertained to pricing lt is obvious that Jindra working for the SEC has something to gain
from a successful prosecution of Petitioner as there is a parallel civil complaint against Lumiere and Visium
from which it stood to profit The fact that the Prosecutor chose af biased witness who feigned to be an expert to
an unwitting luiy, caused extreme prejudice to Petitioner and as it was largely a result of lindra's baseless
testimony that Petitioner Lumiere was convicted The clear fact that the Prosecutor did not want to bring on a
expert especially for these complex securities demonstrates that experts would have shown that the

Prosecutor’s allegations were incorrect Additionally, the Prosecutor did not disclose the bias of SEC witness

lindra to the court which was a due process violation

49

CaSe 1:18--cv 09170- .]SR- B |\/| Document 23 Fi|Eld Ol]z!Sg\/JQQUS>@§g/%pvlr))f 58

Petitioner Stefan Lumiere v United States o America Case

V. INEFFECTIVE ASSISTANCE OF CO`UNSEL AT ALL STAGES
As a result of these conflicts, Defense Counsel did not put in any effort into Petitioner Lumiere's case failed
on all measures of Strickl and v. Washington. He did none of the things a minimally effective counsel would
do to prepare for trial and present a defense: 1) Did not call review and correct transcripts that had clear
highly prejudicial errors 2) Failed to effectively review discovery ( did not convert the 18 million plus
documents into a text-searchable format.) 2) Failed to hire a forensic accountant to go through the securities
as Petitioner had instructed claiming that the Prosecutor realized that the valuations were not incorrect and
that the case would shift to liquidity representations 3) He did not go through phone records and subpoena
records to show that most of the calls from Petitioner’s cell phone were when he was traveling or at home
and that many of the calls were placed on landline’s from Visium when on site and similarly called Broker’s
landlines. 4) He did not add a securities lawyer that PetitionerLumiere asked him nor did he have any
members on his team with securities experience work on the case or present at trial. 5) Failure to follow
through on Rule 16 violation- Prosecutors submitted over 18 hours of recordings within week of tri al and

submitted Jindra Exhibits the evening before trial (A13 ll)

50

Case 1:18-cv-09170-.]SR-BCI\/| Document 23 Filed 01/31/19 Page 57 of 58
ST`EFAN LUM§`IER,E V. `UNITE`D STATES OF AM`ERICA Case 18-CV-9170. J`SR/BM

UNITE,D STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW 'YORK

 

STEFAN L U`MlIERE

PETITlonER j v

ease No. rs~Cv-9170 (JsR/BM)
V. ',

DECLARATION oF
UNITE_D sTATEs 0F AM;E'RICA STEFAN L- LUM-li-ERE
REsPoNDENT

 

 

 

l, STEFAN L. LUl\/IIE,RE, declare under penalties of perjury that the following facts are true and
correct

1 am submitting this 2nd Amended 2255 Petition and Appendices as my motion to Vacate
Judgment, Sentencing and Conviction. l request that they be submitted under seal as the
protective order on all discovery covers much of the evidence referred to in the 2255 and
Appendices, To be unsealed only with Government and Gourt approval

1 hereby declare that the foregoing rs true and correct to the best of my knowledge under penalty
of perjury under the laws of the United States of America

anna 31 2019 ;?;’;,.r

 

Executed on j

 

Stefan Lumiere
150 Central Park South, #406, New York, NY 10019
Tel# 212-397-8059 Email: StefanLumiere@gmail.com

Case 1:18-cv-09170-.]SR-BCI\/| Document 23 Filed 01/31/19 Page 58 of 58

United States District Court
Southern District of New York

Pro Se Intake Unit

     

To: Hon. 531/t t*'lf)(:)\ 1'” Q\V /Vl@ 3 5 g

Prom: V.Bart, Pro Se lntake Clerk, Docket Services, Ext. 0622
Date: February 1, 2019

Re: 18cv9170

The attached document, Which Was received by the Pro Se lntake Unit on ]anuary § raw
2019, has been submitted to the Court for filing The document is deficient as indicated
below. lnstead of docketing the document for public access, it has been docketed as a
court-view only docket entry. l am forwarding it to you for your consideration See Fed.
R. Civ. P. 5(d)(2)(B), (4).

[] Discovery material
E l\lon-paper materials
Other: Request to file under seal.

lf you memo-endorse the filing, you do not need to return this memorandum to the Pro
Se lntake Unit. Once your memo-endorsement is docketed and filed, all ECF users on
the case Will be notified.

ln the alternative, please return this memorandum With the attached papers to this Unit,
indicating at the bottom What action should be taken.

l/ AccEPT ron FILING

l:l RETURN TO PRO SE LITIGANT

 

Comments:

 

fp\€@~")€- "i\\@ \K jj §§ § \ j ®V\r€?/l " ix l>\i>r) i\di`t\< im\\C/r\t>\€ fof

‘\-)“\`<:,i\o\<£ \’© 1958 A§"\\€ C> C`ml`\dl C cecil k \) ";Q \1<:"`\> C;;;r\\\/ q
iii >@

Datea; /B\\c\\\(/\ ` w_/@ »R,/. )

United States District / Magi§t\ra»te ]udge

 

 

 

 

 

 

 

500 PEARL S'rREET | NEw YORK, NY 10007
300 QuARRoPAs STREET | WHiTE PLAINS, NY 10601

PRO se INTAKE uNIT: 212-805-0175

